UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2006 Commission File Number 000-25422 PAB BANKSHARES, INC. (A Georgia Corporation) IRS Employer Identification Number: 58-1473302 3250 North Valdosta Road, Valdosta, Georgia 31602 Telephone Number: (229) 241-2775 SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE ACT: Title of each class Name of exchange on which registered Common Stock, no par value The NASDAQ Stock Market LLC (NASDAQ Global Select Market) SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE ACT: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Exchange Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer xNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The aggregate market value of voting common stock held by non-affiliates on June 30, 2006 was approximately $130.7 million (based on shares held by non-affiliates at $18.50 per share, the closing stock price on the NASDAQ Stock Market on June30, 2006). As of February 28, 2007 (the latest practicable date), the registrant had 9,520,364 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement for the 2007 Annual Meeting of Shareholders to be held on May 22, 2007 are incorporated by reference in answer to Part III of this Form 10-K. TABLE OF CONTENTS Item Page Cautionary Notice Regarding Forward-Looking Statements 3 PART I 1. BUSINESS General 3 Supervision and Regulation 8 1A. RISK FACTORS 13 1B. UNRESOLVED STAFF COMMENTS 17 2. PROPERTIES 17 3. LEGAL PROCEEDINGS 17 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 17 PART II 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 18 6. SELECTED FINANCIAL DATA 20 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview of Key Financial, Strategic and Performance Factors 21 Statistical Disclosures 23 Liquidity and Capital Resources 33 Results of Operations 36 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 40 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Quarterly Financial Summary for 2006 and 2005 42 Management’s Report On Internal Control Over Financial Reporting 43 Auditor’s Attestation Report 44 Reports of Independent Public Accountants 46 Consolidated Balance Sheets at December 31, 2006 and 2005 48 Consolidated Statements of Income for the Three Years Ended December 31, 2006 49 Consolidated Statements of Comprehensive Income for the Three Years Ended December 31, 2006 50 Consolidated Statements of Stockholders' Equity for the Three Years Ended December 31, 2006 51 Consolidated Statements of Cash Flows for the Three Years Ended December 31, 2006 52 Notes to Consolidated Financial Statements 54 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 80 9A. CONTROLS AND PROCEDURES 80 9B. OTHER INFORMATION 80 PART III 10. DIRECTORS AND EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 80 11. EXECUTIVE COMPENSATION 80 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 81 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 81 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 81 PART IV 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 82 SIGNATURES 84 2 Table of Contents CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS Certain statements set forth in this Report or incorporated herein by reference, including, without limitation, matters discussed under the caption “Management's Discussion and Analysis of Financial Condition and Results of Operation” are “forward-looking statements” within the meaning of the federal securities laws, including, without limitation, statements regarding our outlook on earnings, stock performance, asset quality, economic conditions, real estate markets and projected growth, and are based upon management’s beliefs as well as assumptions made based on data currently available to management.In this Report, the terms “PAB”, “the Company”, “we”, “us”, or “our” refer to PAB Bankshares, Inc.When words like “anticipate”, “believe”, “intend”, “plan”, “may”, “continue”, “project”, “would”, “expect”, “estimate”, “could”, “should”, “will”, and similar expressions are used, you should consider them as identifying forward-looking statements.These forward-looking statements are not guarantees of future performance, and a variety of factors could cause our actual results to differ materially from the anticipated or expected results expressed in these forward-looking statements.Many of these factors are beyond our ability to control or predict, and readers are cautioned not to put undue reliance on such forward-looking statements.The following list, which is not intended to be an all-encompassing list of risks and uncertainties affecting us, summarizes several factors that could cause our actual results to differ materially from those anticipated or expected in these forward-looking statements: (1) competitive pressures among depository and other financial institutions may increase significantly; (2) changes in the interest rate environment may reduce margins or the volumes or values of loans made by us; (3) general economic conditions (both generally and in our markets) may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduction in demand for credit; (4) legislative or regulatory changes, including changes in accounting standards and compliance requirements, may adversely affect the businesses in which we are engaged; (5) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than we can; (6) our ability to attract and retain key personnel can be affected by the increased competition for experienced employees in the banking industry; (7) adverse changes may occur in the bond and equity markets; (8) war or terrorist activities may cause further deterioration in the economy or cause instability in credit markets; (9) restrictions or conditions imposed by our regulators on our operations may make it more difficult for us to achieve our goals; (10) economic, governmental or other factors may prevent the projected population and commercial growth in the markets in which we operate; and (11) the risk factors discussed from time to time in the Company’s Periodic Reports filed with the Securities and Exchange Commission (the “SEC”), including but not limited to, this Annual Report on Form 10-K.We undertake no obligation to, and we do not intend to, update or revise these statements following the date of this filing, whether as a result of new information, future events or otherwise, except as may be required by law. PART I ITEM 1. BUSINESS General PAB Bankshares, Inc. is a bank holding company headquartered in Valdosta, Lowndes County, Georgia.PAB was organized and incorporated in 1982 under the laws of the State of Georgia as the holding company for The Park Avenue Bank (the “Bank”).Since our incorporation in 1982, we have acquired five other Georgia financial institutions and one Florida financial institution, and subsequently merged those institutions into the Bank.The Bank was founded in Valdosta in 1956, and it became a state-chartered commercial bank in 1971.In 2001, the Bank became a state member bank of the Federal Reserve System.Currently, the Bank operates 13 branches located in seven counties in South Georgia; five branches and three loan production offices located in six counties in North Georgia; and two branches and one loan production office located in three counties in Florida.Additional information on each of the markets that we serve is provided below under the caption “Markets and Competition”. Our Founder As we reflect on the Bank’s accomplishments, we want to take a moment and honor the lasting legacy of our founder, Mr. James L. Dewar, Sr. who passed away during 2006.In 1956, using his personal savings, Mr. Dewar and his wife, Dorothy, opened a private bank in a small office on the corner of Park Avenue and North Ashley Street in Valdosta.With both having been teachers and he also having served as the Superintendent of Schools for Lowndes County, Mr. Dewar’s bank initially catered to the financial needs of teachers and educational administrators in the community. 3 Table of Contents Even after Mr. Dewar launched his second career in banking, he continued to support education in South Georgia through the generous giving of his talents and financial resources.From 1967 to 1973, Mr. Dewar served on the State Board of Education.From 1979 to 1994, Mr. Dewar served on the Valdosta State University (“VSU”) Foundation Board of Trustees.Over the years, the Dewars established endowments to fund two scholarships at VSU to assist students in pursuing their education degrees, and through the Bank, the Dewars established a third scholarship at VSU for business students.In 1998, VSU honored Mr. Dewar by awarding him an honorary Doctorate of Laws degree.Also in 1998, the Lowndes County Board of Education honored Mr. Dewar by naming a new elementary school in his honor.In 2005, the Dewars, along with their son, James L. Dewar, Jr., and the Bank pledged an endowment to provide financial support for the VSU College of Education in its mission of training teachers and educational administrators.In 2006, VSU and the Board of Regents of the University System of Georgia announced that the VSU College of Education will be named the “James L. and Dorothy H. Dewar College of Education” as a lasting tribute to the Dewars for their dedication to teaching, teacher education programs, and service to educational organizations at the state and local levels. As we reflect with pride on the accomplishments of Mr. and Mrs. Dewar, we are reminded of his vision for the Bank, “I want Park Avenue Bank to be known as a bank that cares about people.”It is this foundation of service to others that has propelled us from those humble beginnings in 1956 to the $1.1 billion, publicly-traded, multi-state financial institution of today. The Bank The Bank offers traditional banking products and services to commercial and individual customers in our markets.Our product line includes, among other things, loans to small- and medium-sized businesses, residential and commercial construction and development loans, commercial real estate loans, farmland and agricultural production loans, residential mortgage loans, home equity loans, consumer loans, and a variety of commercial and consumer demand, savings and time deposit products.We also offer internet banking, on-line cash management, electronic bill payment services, safe deposit box rentals, telephone banking, credit and debit card services, remote depository products and the availability of a network of ATMs to our customers.In addition, through an agreement with a third-party broker-dealer and investment advisory firm, we are able to offer securities brokerage and investment advisory services to our customers. Markets and Competition The financial services industry is highly competitive.In our markets, we face competitive pressures from both larger regional banks and smaller community banks and thrifts in attracting and retaining commercial and consumer accounts.The competitive environment is amplified in some of our smaller markets as there are more financial service providers competing for fewer customers.The principal factors in competing for such accounts include interest rates, fee structures, the range of products and services offered, convenience of office and ATM locations, and flexible office hours.Other competition for such accounts comes from credit unions, retail brokerage firms, mortgage companies, and consumer finance offices.Other investment alternatives such as stocks and mutual funds made readily accessible by the internet have also had an effect on our ability to grow deposits in our markets. When it comes to competing with the larger financial institutions in our markets, we believe that our people make the difference.Our experience and strong community relationships in our markets allow us to deliver a higher level of customer service to the small- and medium-sized commercial businesses and to individual consumers.Being smaller and less bureaucratic than our regional and national competitors allows us to provide a more timely response and greater flexibility in serving the needs of our customers.At the same time, our success has allowed us to invest in systems and support to provide a product line that gives us a competitive edge over many of the smaller financial institutions in our markets. A brief description on the characteristics of our markets and our history in those markets is provided below. 4 Table of Contents South Georgia The Bank has a proud tradition of community banking in South Georgia spanning decades, and we have developed a large market share in many of these communities.As previously mentioned, we have been in Valdosta since 1956, but our roots run deeper in some of the financial institutions we acquired in other South Georgia communities.We have been in Adel (Cook County) since 1948, and we have been in both Bainbridge (Decatur County) and Baxley (Appling County) since 1934.We are also located in Statesboro (Bulloch County), Hazlehurst (Jeff Davis County) and Cairo (Grady County).Collectively, we refer to these seven communities as our “South Georgia” market in this Report.In 2001, we began consolidating the separate charters of our banks into one charter, The Park Avenue Bank.The charter consolidation was completed in April 2002, and all of our banking offices now operate under the “PAB” logo.Overall, we have a 2.55% market share1 of the total deposits in the state’s southern tier2.Our branch network in South Georgia has allowed us to deliver retail banking services in these communities more effectively.Therefore, our primary focus in South Georgia is on providing traditional community banking products and services to consumers, businesses, and municipalities.The timber and farming industries and agricultural-related businesses are vital to the local economies in each of our South Georgia markets. Valdosta and Adel are located off Interstate 75 in the middle of South Georgia.Valdosta is the county seat of Lowndes County and is 18 miles north of the Florida state line.The Valdosta Metropolitan Statistical Area (“MSA”) is comprised of Lowndes, Brooks, Berrien, and Echols Counties.Adel is in Cook County and is 21 miles north of Valdosta.We have 72 employees, five branches, and seven ATM’s serving our customers in these communities.The Company’s administrative and operational facilities and 106 additional employees are also located in Valdosta.Prior to its merger with the Bank in 2001, the Adel office operated under a separate bank charter called Farmers and Merchants Bank.Moody Air Force Base, Valdosta State University, and several transportation and distribution facilities of regional and national firms are some of the major economic factors to the area. Bainbridge and Cairo are 82 and 58 miles, respectively, west of Valdosta along U.S. Highway 84 in the southwest corner of the state in the heart of Georgia’s “Plantation Trace”, a region dotted with historic antebellum-era plantations and farms.Also, both communities are within 42 miles of the Tallahassee, Florida MSA.We have 35 employees, four branches, and five ATM’s serving our customers in these communities.Prior to their merger with the Bank in 2002, the Bainbridge and Cairo offices were part of the First Community Bank of Southwest Georgia charter, with the Cairo office using the trade name Bank of Grady County.First Community Bank of Southwest Georgia was formed in 1998 from the merger of First Federal Savings Bank and Bainbridge National Bank. Statesboro, 161 miles northeast of Valdosta, sits at the intersection of U.S. Highway 80 and U.S. Highway 301, off of Interstate 16, in Southeast Georgia.Statesboro is also 53 miles west of the Savannah MSA.We have 20 employees, two branches, and three ATM’s in this community.Prior to its merger with the Bank in 2002, the Statesboro offices had operated under the Eagle Bank and Trust charter.Georgia Southern University is located in Statesboro. Baxley and Hazlehurst are both approximately 90 miles northeast of Valdosta.The two communities are located 16 miles apart along U.S. Highway 341 in Southeast Georgia.We have 19 employees, two branches, and two ATM’s serving our customers in these communities.Prior to its merger with the Bank in 2002, the Baxley and Hazlehurst offices operated under the Baxley Federal Savings Bank thrift charter.The Georgia Power Company’s Edwin I. Hatch Nuclear Power Plant located in Appling County is one of the area’s largest employers. North Georgia During the fourth quarter of 2000, we adopted an expansion strategy to enter into higher growth metropolitan markets that would complement our South Georgia market.This expansion began with the opening of an office in McDonough (Henry County) in October 2000.In October 2001, we opened an office in Oakwood (Hall County).Both the McDonough and Oakwood offices initially began as loan production offices and were subsequently developed into full service branches.In October 2003, we opened a loan production office in Athens (Clarke County).This Athens loan production office was converted into our full service branch in Oconee County in October 2006.In July 2004, we expanded our presence in Henry County with the opening of a branch office in Stockbridge.In April 2005, we opened a loan production office in Cobb County, and in December 2005, we opened a loan production office in Snellville (Gwinnett County).In February 2007, we opened a branch in Snellville and a loan production office in Cumming (Forsyth County).Our offices in Henry, Hall, Oconee, Cobb, Gwinnett and Forsyth counties are also referred to collectively as our “North Georgia” market in this Report.Due to our relative newness and the lack of a large retail branch network, we do not have a significant retail presence or deposit market share in the North Georgia market.Thus far, we have primarily catered to residential and commercial builders and developers and small- to medium-sized commercial operations in the North Georgia market. 1 Based on the FDIC/OTS Summary of Deposits report as of June 30, 2006. 2 Regions 9-12 (58 counties) as defined by the Georgia Department of Community Affairs. 5 Table of Contents McDonough and Stockbridge are located along Interstate 75 in Henry County.Henry County is the southern-most county of the Atlanta MSA.McDonough is 30 miles south of Downtown Atlanta.We have 24 employees, two branches, and three ATM’s serving our customers in these communities.Our McDonough office opened in 2000 and our Stockbridge location opened in 2004.Henry County has consistently been ranked among the fastest growing counties in the nation over the past several years.We have been actively involved in financing several residential and commercial construction and development projects in Henry and surrounding counties, as we have also worked to increase our retail presence in the county. Oakwood is 8 miles south of Gainesville along Interstate 985 in Hall County.Oakwood is 50 miles northeast of Downtown Atlanta and 12 miles north of the Mall of Georgia retail shopping complex in Gwinnett County.Oakwood is part of the Gainesville MSA.We have nine employees, one branch, and one ATM serving our customers in this community.The poultry industry has been a significant economic factor for the region over the past several decades.As the Atlanta MSA continues its urban sprawl, Hall County has experienced significant growth in recent years.Our primary focus in Hall County has been in commercial lending. Athens is 70 miles east of Downtown Atlanta.The consolidated city/county government of Athens-Clarke County and neighboring Oconee County comprise the Athens-Clarke County MSA.The University of Georgia is located in Athens and is the single largest economic factor in the Athens-Clarke County MSA.Prior to October 2006, we had one loan production office in this area.In October 2006, we closed the loan production office and opened a newly constructed full service branch in Oconee County.We now have eight employees and one ATM serving our customers in this community through this branch. Our Cobb County office is 12 miles northwest of Downtown Atlanta.We opened a commercial loan production office near Vinings just inside the Interstate 285 loop around the City of Atlanta in April 2005.We have three employees in this office and focus on commercial loan production. Snellville is 25 miles northeast of Downtown Atlanta along U.S. Highway 78 in Gwinnett County.We acquired an office condominium and opened a commercial loan production office in December 2005.In September 2006, we entered into a ten-year agreement to lease office space for a full-service branch within this area.The branch was completed and opened in February 2007.With the addition of this full service branch, we now haveseven employees, two offices and one ATM serving our customers in this community. Cumming is located 40 miles northeast of Downtown Atlanta along Georgia Highway 400 in Forsyth County.We opened a loan production office in February 2007 with three employees.Our primary focus will be commercial loan production from this office. Florida In December 2000, we acquired Friendship Community Bank in Ocala (Marion County).The acquired bank was merged into the Bank in 2001.In September 2003, we opened a loan production office in St. Augustine (St. Johns County).In 2006, we entered into a five year agreement to lease space in the Jacksonville (Duval County) market for a full service branch.This branch opened in December 2006.Our offices in Ocala, Jacksonville and St. Augustine are collectively referred to as our “Florida” market. Our Ocala office is near several retirement communities and has served primarily as a deposit gathering facility for the Bank.Ocala is located in Central Florida, 130 miles south of Valdosta along Interstate 75.We have 12 employees, one branch, and one ATM serving our customers in this community.Ocala is known for its equestrian training facilities and retirement communities due to its mild year-round climate. Jacksonville is located on the northeastern coast of Florida.We have five employees and one branch serving our customers in this community.With over $23.2 billion in deposits3, Duval County is the largest deposit market in which we have a deposit branch. Our St. Augustine loan production office serves as the base for a lender who calls on commercial customers along Interstate 95 between Jacksonville (40 miles to the North) and Palm Coast (25 miles to the South).We primarily originate and service the financing of our construction and development loans in and around these coastal communities from this office. 3 Based on the FDIC/OTS Summary of Deposits report as of June 30, 2006. 6 Table of Contents The table below provides basic information and summary demographic data on each of our markets. Market/ County # of Offices Total Loans4 Total Deposits4 Market Share (%)5 Population6 Population Growth (%)7 Employment Growth (%)8 Unemployment Rate (%)9 South Georgia Lowndes 4 $ 205,802 $ 262,932 17.4 96,705 5.0 3.3 4.1 Cook 1 10,580 44,339 23.5 16,366 3.8 2.8 5.3 Decatur 3 41,585 114,040 29.7 28,618 1.3 2.4 5.6 Grady 1 13,717 19,048 7.6 24,466 3.4 3.2 4.5 Appling 1 22,146 38,482 15.7 17,954 3.1 2.6 5.6 Jeff Davis 1 8,125 45,220 27.4 13,083 3.2 2.2 6.4 Bulloch 2 41,889 67,621 6.9 61,454 9.8 1.9 4.1 13 $ 343,844 $ 591,682 North Georgia Henry 2 $ 227,085 $ 84,287 4.9 167,848 40.7 3.4 4.1 Hall 1 92,816 34,478 1.4 165,771 19.0 3.1 3.8 Oconee 1 49,511 3,252 - 29,748 13.4 3.4 2.9 Cobb 1 9,289 1,401 - 663,818 9.2 3.4 4.2 Gwinnett 2 21,915 8,489 - 726,273 23.4 3.4 4.0 Forsyth 1 - - - 140,393 42.7 3.4 2.8 8 $ 400,616 $ 131,907 Florida Marion 1 $ 15,161 $ 136,316 2.8 303,442 17.2 4.0 3.4 Duval 1 5,166 2,554 - 826,436 6.1 4.1 3.9 St. Johns 1 46,317 325 - 161,525 31.2 4.1 2.7 3 $ 66,644 $ 139,195 Employees On December 31, 2006, we had a total of 311 full-time and 19 part-time employees.We consider our relationship with our employees to be excellent.We offer a competitive compensation and benefits package to our employees. Availability of Information More information on the Company is available on our internet website at www.pabbankshares.com and on the Bank at www.parkavebank.com.We are not incorporating by reference into this Report the information contained on our websites and, therefore, the content of our websites is not a part of this Report.Copies of this Report and other reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act, including exhibits, are available free of charge on our website under the “Investor Relations” link as soon as reasonably practicable after they have been filed or furnished electronically to the Securities and Exchange Commission (the “SEC”).Copies of these filings may also be obtained free of charge on the SEC’s website at www.sec.gov. 4 Dollar amounts are presented in thousands as of December 31, 2006.Amounts exclude $9.2 million in loans and $45.7 million in deposits assigned to the “Treasury” that are not allocated to any particular market (i.e. participation loans, employee and director accounts, brokered deposits, official checks, etc.). 5 Based on the FDIC/OTS Summary of Deposits report as of June 30, 2006. 6 Estimated 2005 population provided by the U.S. Census Bureau. 7 Estimated percentage population change from 2000 to 2005 provided by the U.S. Census Bureau. 8 Total employment growth (not seasonally adjusted) for the Third Quarter 2006 Year-To-Date percentage change from the prior year’s Year-To-Date data provided by the Bureau of Labor Statistics Household Survey. 9 Unemployment rate (not seasonally adjusted) for the Third Quarter 2006 provided by the Bureau of Labor Statistics. 7 Table of Contents Supervision and Regulation The banking industry is heavily regulated at both the federal and state levels.Legislation and regulations authorized by legislation influence, among other things: · How, when and where we may expand geographically; · Into what product or service market we may enter; · How we must manage our assets; and · Under what circumstances money may or must flow between the parent bank holding company and the subsidiary bank. Set forth below is an explanation of the major pieces of legislation affecting our industry and how that legislation affects our actions. General PAB is a bank holding company registered with the Board of Governors of the Federal Reserve System (the “Federal Reserve”) and the Georgia Department of Banking and Finance (the “Georgia Department”) under the Bank Holding Company Act of 1956, as amended (the “BHC Act”) and the Financial Institutions Code of Georgia, respectively. The Bank is a member of the Federal Deposit Insurance Corporation (“FDIC”), and as such, our deposits are insured by the FDIC to the maximum extent provided by law.The Bank is also a state member bank of the Federal Reserve and it is subject to regulation, supervision, and examination by the Federal Reserve and the Georgia Department.These regulatory agencies regularly examine our operations and are given authority to approve or disapprove mergers, consolidations, the establishment of branches, and similar corporate actions.The agencies also have the power to prevent the continuance or development of unsafe or unsound banking practices or other violations of law. Acquisitions The BHC Act requires every bank holding company to obtain the prior approval of the Federal Reserve before:(i)it may acquire direct or indirect ownership or control of any voting shares of any bank if, after such acquisition, the bank holding company will directly or indirectly own or control more than 5% of the voting shares of the bank; (ii)it or any of its subsidiaries, other than a bank, may acquire all or substantially all of the assets of any bank; or (iii)it may merge or consolidate with any other bank holding company. The BHC Act further provides that the Federal Reserve may not approve any transaction that would result in a monopoly or would be in furtherance of any combination or conspiracy to monopolize or attempt to monopolize the business of banking in any section of the United States, or the effect of which may be substantially to lessen competition or to tend to create a monopoly in any section of the country, or that in any other manner would be in restraint of trade, unless the anticompetitive effects of the proposed transaction are clearly outweighed by the public interest in meeting the convenience and needs of the communities to be served.The Federal Reserve is also required to consider the financial and managerial resources and future prospects of the bank holding companies and banks involved and the convenience and needs of the communities to be served.Consideration of financial resources generally focuses on capital adequacy, and consideration of convenience and needs issues generally focuses on the parties' performance under the Community Reinvestment Act of 1977. Under the Riegle-Neal Interstate Banking and Branching Efficiency Act, the restrictions on interstate acquisitions of banks by bank holding companies were repealed.As a result, PAB, and any other bank holding company located in Georgia, is able to acquire a bank located in any other state, and a bank holding company located outside of Georgia can acquire any Georgia-based bank, in either case subject to certain deposit percentage and other restrictions.The legislation provides that unless an individual state has elected to prohibit out-of-state banks from operating interstate branches within its territory, adequately capitalized and managed bank holding companies are able to consolidate their multistate banking operations into a single bank subsidiary and to branch interstate through acquisitions.De novo branching by an out-of-state bank is permitted only if it is expressly permitted by the laws of the host state.Georgia does not permit de novo branching by an out-of-state bank.Therefore, the only method by which an out-of-state bank or bank holding company may enter Georgia is through an acquisition.Georgia has adopted an interstate banking statute that removes the existing restrictions on the ability of banks to branch interstate through mergers, consolidations and acquisitions.However, Georgia law prohibits a bank holding company from acquiring control of a financial institution until the target financial institution has been incorporated for three years. 8 Table of Contents Activities The BHC Act has generally prohibited a bank holding company from engaging in activities other than banking or managing or controlling banks or other permissible subsidiaries and from acquiring or retaining direct or indirect control of any company engaged in any activities other than those determined by the Federal Reserve to be closely related to banking or managing or controlling banks as to be a proper incident thereto.Provisions of the Gramm-Leach-Bliley Act (the “GLB Act”), discussed below, have expanded the permissible activities of a bank holding company that qualifies as a financial holding company.In determining whether a particular activity is permissible, the Federal Reserve must consider whether the performance of such an activity can be reasonably expected to produce benefits to the public, such as a greater convenience, increased competition, or gains in efficiency, that outweigh possible adverse effects such as undue concentration of resources, decreased or unfair competition, conflicts of interest, or unsound banking practices. Gramm-Leach-Bliley Act The GLB Act implemented major changes to the statutory framework for providing banking and other financial services in the United States.The GLB Act, among other things, eliminated many of the restrictions on affiliations among banks and securities firms, insurance firms, and other financial service providers.A bank holding company that qualifies as a financial holding company will be permitted to engage in activities that are financial in nature or incidental or complimentary to a financial activity.The GLB Act specifies certain activities that are deemed to be financial in nature, including underwriting and selling insurance, providing financial and investment advisory services, underwriting, dealing in, or making a market in securities, limited merchant banking activities, and any activity currently permitted for bank holding companies under Section 4(c)(8) of the BHC Act. To become eligible for these expanded activities, a bank holding company must qualify as a financial holding company.To qualify as a financial holding company, each insured depository institution controlled by the bank holding company must be well-capitalized, well-managed, and have at least a satisfactory rating under the Community Reinvestment Act.In addition, the bank holding company must file a declaration with the Federal Reserve of its intention to become a financial holding company. The GLB Act designates the Federal Reserve as the overall umbrella supervisor of the new financial services holding companies.The GLB Act adopts a system of functional regulation where the primary regulator is determined by the nature of activity rather than the type of institution.Under this principle, securities activities are regulated by the SEC and other securities regulators, insurance activities by the state insurance authorities, and banking activities by the appropriate banking regulator.As a result, to the extent that we engage in non-banking activities permitted under the GLB Act, we will be subject to the regulatory authority of the SEC or state insurance authority, as applicable. Payment of Dividends PAB is a legal entity separate and distinct from its subsidiaries.Its principal source of cash flow is dividends from its subsidiary bank.There are statutory and regulatory limitations on the payment of dividends by its operating subsidiary, the Bank, to PAB, as well as by PAB to its stockholders. If, in the opinion of the federal banking agencies, a depository institution under its jurisdiction is engaged in or is about to engage in an unsafe or unsound practice (which, depending on the financial condition of the depository institution, could include the payment of dividends), such authority may require, after notice and hearing, that such institution cease and desist from such practice.The federal banking agencies have indicated that paying dividends that deplete a depository institution's capital base to an inadequate level would be an unsafe and unsound banking practice.Under the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”), a depository institution may not pay any dividend if payment would cause it to become undercapitalized or if it already is undercapitalized.See “Prompt Corrective Action”.Moreover, the federal agencies have issued policy statements that provide that bank holding companies and insured banks should generally pay dividends only out of current operating earnings. During 2006, PAB paid a total of $.54 per share in dividends to its stockholders.At December 31, 2006, the Bank could declare approximately $7.44 million in dividends to PAB without further regulatory approval. Capital Adequacy We are required to comply with the capital adequacy standards established by the federal banking agencies.There are two basic measures of capital adequacy for bank holding companies that have been promulgated by the Federal Reserve: a risk-based measure and a leverage measure.All applicable capital standards must be satisfied for a bank holding company to be considered in compliance. 9 Table of Contents The risk-based capital standards are designed to make regulatory capital requirements more sensitive to differences in risk profiles among banks and bank holding companies, to account for off-balance-sheet exposure, and to minimize disincentives for holding liquid assets.Assets and off-balance-sheet items are assigned to broad risk categories, each with appropriate weights.The resulting capital ratios represent capital as a percentage of total risk-weighted assets and off-balance-sheet items. The minimum guideline for the ratio of Total Capital to risk-weighted assets (including certain off-balance-sheet items, such as standby letters of credit) is 8.0%.Total Capital consists of Tier 1 Capital, which is comprised of common stock, undivided profits, minority interests in the equity accounts of consolidated subsidiaries and non-cumulative perpetual preferred stock, less goodwill and certain other intangible assets, and Tier 2 Capital, which consists of subordinated debt, other preferred stock, and a limited amount of loan loss reserves.At December31, 2006, our consolidated Total Capital Ratio and our Tier 1 Capital Ratio were 12.32% and 11.08%, respectively. In addition, the Federal Reserve has established minimum leverage ratio guidelines for bank holding companies.These guidelines provide for a minimum ratio (the “Leverage Ratio”) of Tier 1 Capital to average assets, less goodwill and certain other intangible assets, of 3.0% for bank holding companies that meet certain specified criteria, including those having the highest regulatory rating.All other bank holding companies generally are required to maintain a Leverage Ratio of at least 3.0%, plus an additional cushion of 100 to 200 basis points.Our Leverage Ratio at December31, 2006 was 9.06%.The guidelines also provide that bank holding companies experiencing internal growth or making acquisitions will be expected to maintain strong capital positions substantially above the minimum supervisory levels without significant reliance on intangible assets.Furthermore, the Federal Reserve has indicated that it will consider a “tangible Tier 1 Capital Leverage Ratio” (deducting all intangibles) and other indicators of capital strength in evaluating proposals for expansion or new activities. The Bank is subject to risk-based and leverage capital requirements adopted by its federal banking regulators, which are substantially similar to those adopted by the Federal Reserve for bank holding companies. Failure to meet capital guidelines could subject a bank or bank holding company to a variety of enforcement remedies, including issuance of a capital directive, the termination of deposit insurance by the FDIC, a prohibition on the taking of brokered deposits, and certain other restrictions on its business.As described below, substantial additional restrictions can be imposed upon FDIC-insured depository institutions that fail to meet applicable capital requirements.See “Prompt Corrective Action”. The federal bank agencies continue to indicate their desire to raise capital requirements applicable to banking organizations beyond their current levels.In this regard, the Federal Reserve and the FDIC have, pursuant to FDICIA, recently adopted final regulations requiring regulators to consider interest rate risk (when the interest rate sensitivity of an institution's assets does not match the sensitivity of its liabilities or its off-balance-sheet position) in the evaluation of a bank's capital adequacy.The bank regulatory agencies have concurrently proposed a methodology for evaluating interest rate risk that would require banks with excessive interest rate risk exposure to hold additional amounts of capital against such exposures. Support of Subsidiary Institutions Under Federal Reserve policy, we are expected to act as a source of financial strength for, and to commit resources to support, the Bank.This support may be required at times when, absent such Federal Reserve policy, we may not be inclined to provide such support.In addition, any capital loans by a bank holding company to any of its banking subsidiaries are subordinate in right of payment to deposits and to certain other indebtedness of such subsidiary banks.In the event of a bank holding company's bankruptcy, any commitment by a bank holding company to a federal bank regulatory agency to maintain the capital of a banking subsidiary will be assumed by the bankruptcy trustee and entitled to a priority of payment. Prompt Corrective Action FDICIA established a system of prompt corrective action to resolve the problems of undercapitalized institutions.Under this system, the federal banking regulators have established five capital categories (well capitalized, adequately capitalized, undercapitalized, significantly undercapitalized and critically undercapitalized), and are required to take certain mandatory supervisory actions, and are authorized to take other discretionary actions, with respect to institutions in the three undercapitalized categories.The severity of the action will depend upon the capital category in which the institution is placed.Generally, subject to a narrow exception, the banking regulator must appoint a receiver or conservator for an institution that is critically undercapitalized.The federal banking agencies have specified by regulation the relevant capital level for each category. 10 Table of Contents An institution that is categorized as undercapitalized, significantly undercapitalized, or critically undercapitalized is required to submit an acceptable capital restoration plan to its appropriate federal banking agency.A bank holding company must guarantee that a subsidiary depository institution meets its capital restoration plan, subject to certain limitations.The controlling holding company's obligation to fund a capital restoration plan is limited to the lesser of 5.0% of an undercapitalized subsidiary's assets or the amount required to meet regulatory capital requirements.An undercapitalized institution is also generally prohibited from increasing its average total assets, making acquisitions, establishing any branches or engaging in any new line of business, except under an accepted capital restoration plan or with FDIC approval.In addition, the appropriate federal banking agency may treat an undercapitalized institution in the same manner as it treats a significantly undercapitalized institution if it determines that those actions are necessary. At December31, 2006, the Bank had the requisite capital level to qualify as “well capitalized” under the regulatory framework for prompt corrective action. FDIC Insurance Assessments The FDIC establishes rates for the payment of premiums by federally insured banks and thrifts for deposit insurance.Member institutions pay deposit insurance assessments to the Deposit Insurance Fund, or the “DIF.”The FDIC previously maintained the Savings Association Insurance Fund and the Bank Insurance Fund, which primarily insured the deposits of banks and state chartered savings banks.These two funds were merged into the DIF effective March 31, 2006. The FDIC recently amended its risk-based assessment system for 2007 to implement authority that the FDIC was granted under the Federal Deposit Insurance Reform Act of 2005, or the “Reform Act.”Under the revised system, insured institutions are assigned to one of four risk categories based on supervisory evaluations, regulatory capital levels and other factors.The new regulation allows the FDIC to more closely tie each financial institution’s deposit insurance premiums to the risk it poses to the DIF. The assessment rate of an institution depends upon the category to which it is assigned.Risk Category I, which contains the least risky depository institutions, is expected to include more than 90 percent of all institutions.Risk Category I, unlike the other risk categories, contains further risk differentiation based on the FDIC’s analysis of financial ratios, examination components and other information.The new assessment rates for nearly all financial institutions (Risk Category I) are expected to vary between five and seven basis points, or five to seven cents for every $100 of domestic deposits.The riskiest institutions (Risk Category IV) may be assessed up to 43 basis points.The FDIC may adjust rates uniformly from one quarter to the next, except that no single adjustment can exceed three basis points. In addition to the assessments for deposit insurance, institutions are required to make payments on bonds which were issued in the late 1980s by the Financing Corporation in order to recapitalize the predecessor to the Savings Association Insurance Fund.During 2006, Financing Corporation payments for Savings Association Insurance Fund members approximated 1.28 basis points of assessable deposits. These assessments, which are adjusted quarterly, will continue until the Financing Corporation bonds mature in 2017. The FDIC may terminate its insurance of deposits if it finds that the institution has engaged in unsafe and unsound practices, is in an unsafe or unsound condition to continue operations or has violated any applicable law, regulation, rule, order or condition imposed by the FDIC. 11 Table of Contents Safety and Soundness Standards The Federal Deposit Insurance Act, as amended by the FDICIA and the Riegle Community Development and Regulatory Improvement Act of 1994, requires the federal bank regulatory agencies to prescribe standards, by regulations or guidelines, relating to internal controls, information systems and internal audit systems, loan documentation, credit underwriting, interest rate risk exposure, asset growth, asset quality, earnings, stock valuation and compensation, fees and benefits, and such other operational and managerial standards as the agencies deem appropriate.The federal bank regulatory agencies have adopted a set of guidelines prescribing safety and soundness standards pursuant to FDICIA, as amended.The guidelines establish general standards relating to internal controls and information systems, internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth and compensation and fees and benefits.In general, the guidelines require, among other things, appropriate systems and practices to identify and manage the risks and exposures specified in the guidelines.The guidelines prohibit excessive compensation as an unsafe and unsound practice and describe compensation as excessive when the amounts paid are unreasonable or disproportionate to the services performed by an executive officer, employee, director, or principal shareholder.In addition, the agencies adopted regulations that authorize, but do not require, an agency to order an institution that has been given notice by an agency that it is not satisfying any of such safety and soundness standards to submit a compliance plan.If, after being so notified, an institution fails to submit an acceptable compliance plan or fails in any material respect to implement an acceptable compliance plan, the agency must issue an order directing action to correct the deficiency and may issue an order directing other actions of the types to which an undercapitalized institution is subject under the “prompt corrective action” provisions of FDICIA.See “Prompt Corrective Action”.If an institution fails to comply with such an order, the agency may seek to enforce such order in judicial proceedings and to impose civil money penalties.The federal regulatory agencies also proposed guidelines for asset quality and earnings standards. Community Reinvestment Act Under the Community Reinvestment Act (“CRA”) the Bank, as an FDIC insured institution, has a continuing and affirmative obligation to help meet the credit needs of the entire community, including low- and moderate-income neighborhoods, consistent with safe and sound banking practices. The CRA requires the appropriate federal regulator, in connection with its examination of an insured institution, to assess the institution's record of meeting the credit needs of its community and to take such record into account in its evaluation of certain applications, such as applications for a merger or the establishment of a branch.An unsatisfactory rating may be used as the basis for the denial of an application by the federal banking regulator.The Bank received satisfactory ratings in its most recent CRA examinations. Restrictions on Transactions with Affiliates PAB and the Bank are subject to the provisions of Section 23A of the Federal Reserve Act.Section 23A places limits on: the amount of a bank’s loans or extensions of credit to affiliates; a bank’s investment in affiliates; assets a bank may purchase from affiliates, except for real and personal property exemption by the Federal Reserve; the amount of loans or extensions of credit to third parties collateralized by the securities or obligations of affiliates; and a bank’s guarantee, acceptance or letter of credit issued on behalf of an affiliate. The total amount of the above transactions is limited in amount, as to any one affiliate, to 10.0% of a bank’s capital and surplus and, as to all affiliates combined, to 20.0% of a bank’s capital and surplus.In addition to the limitation on the amount of these transactions, each of the above transactions must also meet specified collateral requirements.The Bank must also comply with other provisions designed to avoid the taking of low-quality assets. PAB and the Bank are also subject to the provisions of Section 23B of the Federal Reserve Act which, among other things, prohibit an institution from engaging in the above transactions with affiliates unless the transactions are on terms substantially the same, or at least as favorable to the institution or its subsidiaries, as those prevailing at the time for comparable transactions with nonaffiliated companies. The Bank is also subject to restrictions on extensions of credit to its executive officers, directors, principal shareholders and their related interests.These extensions of credit must be made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions with third parties, and must not involve more than the normal risk of repayment or present other unfavorable features. 12 Table of Contents Privacy The GLB Act also modified laws related to financial privacy.The new financial privacy provisions generally prohibit a financial institution from disclosing nonpublic personal financial information about consumers to third parties unless consumers have the opportunity to “opt out” of the disclosure.A financial institution is also required to provide its privacy policy annually to its customers.Compliance with the implementing regulations was mandatory effective July 1, 2001.The Bank implemented the required financial privacy provisions by July 1, 2001. Effect of Governmental Monetary Policies The earnings of the Bank are affected by domestic and foreign conditions, particularly by the monetary and fiscal policies of the United States government and its agencies.The Federal Reserve has had, and will continue to have, an important impact on the operating results of commercial banks through its power to implement monetary policy in order, among other things, to mitigate recessionary and inflationary pressures by regulating the national money supply.The techniques used by the Federal Reserve include setting the reserve requirements of member banks and establishing the discount rate on member bank borrowings.The Federal Reserve also conducts open market transactions in United States government securities. USA Patriot Act of 2001 In October 2001, the USA Patriot Act of 2001 (the “Patriot Act”) was enacted in response to the terrorist attacks in New York, Pennsylvania, and Washington, D.C. that occurred on September 11, 2001.The Patriot Act impacts financial institutions in particular through its anti-money laundering and financial transparency laws.The Patriot Act amended the Bank Secrecy Act and the rules and regulations of the Office of Foreign Assets Control to establish regulations which, among others, set standards for identifying customers who open an account and promoting cooperation with law enforcement agencies and regulators in order to effectively identify parties that may be associated with, or involved in, terrorist activities or money laundering. On March 2, 2006, Congress passed the USA Patriot Act Improvement and Reauthorization Act of 2005.This act reauthorized all provisions of the Patriot Act that would otherwise have expired, made 14 of the 16 sunsetting provisions permanent, and extended the sunset period of the remaining two for an additional four years. Proposed Legislation and Regulatory Action New regulations and statutes are regularly proposed that contain certain wide-ranging proposals for altering the structures, regulations, and competitive relationships of the nation’s financial institutions.We cannot predict whether or in what form any proposed regulation or statute will be adopted or the extent to which our business may be affected by any new regulation or statute. ITEM 1A. RISK FACTORS Our business is subject to certain risks, including those described below.The risks below do not describe all risks applicable to our business and are intended only as a summary of certain material factors that affect our operations in our industry and markets. New risks may emerge at any time, and we cannot predict such risks or estimate the extent to which they may affect our financial performance in which we operate.More detailed information concerning these and other risks is contained in other sections of this Annual Report on Form 10-K, including “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” We face strong competition from other financial services providers. We operate in a highly competitive market for the products and services we offer. The competition among financial services providers to attract and retain customers is strong. Customer loyalty can be easily influenced by a competitor’s new products, especially offerings that could provide cost savings or a higher return to the customer. Some of our competitors may be better able to provide a wider range of products and services over a greater geographic area.We compete with commercial banks, credit unions, savings and loan associations, mortgage banking firms, consumer finance companies, securities brokerage firms, insurance companies, money market funds, and other mutual funds, as well as other super-regional, national and international financial institutions that operate offices in our market areas and elsewhere.Moreover, this highly competitive industry could become even more competitive as a result of legislative, regulatory and technological changes and continued consolidation. Many of our competitors have fewer regulatory constraints and some have lower cost structures.While we believe we can and do successfully compete with these other financial institutions in our market areas, we may face a competitive disadvantage as a result of our smaller size, lack of geographic diversification and inability to spread our marketing costs across a broader market. 13 Table of Contents Our business is subject to the success of the economic conditions of the United States and the markets in which we operate. The success of our business and earnings is affected by general business and economic conditions in the United States and our market areas, particularly the Georgia counties of Lowndes, Cook, Decatur, Appling, Bulloch, Jeff Davis, Grady, Henry, Hall, Oconee, Cobb, Gwinnett and Forsyth and the Florida counties of Duval, Marion, and St. Johns. If the communities in which we operate do not grow as anticipated or if prevailing economic conditions locally or nationally are unfavorable, our business may be negatively impacted.An economic downturn, an increase in unemployment, or other events that affect household and/or corporate incomes either nationally or locally could decrease the demand for loans and our other products and services and increase the number of customers who fail to pay interest or principal on their loans.Moreover, we cannot give any assurance that we will benefit from any market growth or favorable economic conditions in our market areas if they do occur. In addition, the market value of the real estate securing loans as collateral could be adversely affected by unfavorable changes in market and economic conditions. As of December 31, 2006, approximately 89% of our total loans were secured by real estate. Any sustained period of increased payment delinquencies, foreclosures or losses caused by adverse market or economic conditions in our market areas could adversely affect the value of our assets, our revenues, results of operations and financial condition. Our recent operating results may not be indicative of our future operating results. We may not be able to sustain our historical rate of growth or may not even be able to grow our business at all.In the future, we may not have the benefit of a favorable interest rate environment or a strong real estate market. Various factors, such as economic conditions, regulatory and legislative considerations and competition, may also impede or prohibit our ability to expand our market presence. If we experience a significant decrease in our historical rate of growth, our results of operations and financial condition may be adversely affected due to a high percentage of our operating costs being fixed expenses. Risks associated with unpredictable economic and political conditions may be amplified as a result of our limited market areas. Conditions such as inflation, recession, unemployment, high interest rates, short money supply, scarce natural resources, international disorders, terrorism and other factors beyond our control may adversely affect our profitability. Because the majority of our borrowers are individuals and businesses located and doing business in the Georgia counties of Lowndes, Cook, Decatur, Appling, Bulloch, Jeff Davis, Grady, Henry, Hall, Oconee, Cobb, Gwinnett and Forsyth and the Florida counties of Duval, Marion and St. Johns, our success will depend significantly upon the economic conditions in those and the surrounding counties. Due to our limited market areas, these negative conditions may have a more noticeable effect on us than would be experienced by a larger institution more able to spread these risks of unfavorable local economic conditions across a large number of diversified economies. If our allowance for loan losses is not sufficient to cover actual loan losses, or if credit delinquencies increase, our earnings could decrease. Like other financial institutions, we face the risk that our customers will not repay their loans, that the collateral securing the payment of those loans may be insufficient to assure repayment, and that we may be unsuccessful in recovering the remaining loan balances. Management makes various assumptions and judgments about the collectibility of our loan portfolio, including the creditworthiness of our borrowers and the value of the real estate and other assets serving as collateral for the repayment of many of our loans. Based in part on those assumptions and judgments, we maintain an allowance for loan losses in an attempt to cover any loan losses which may occur. In determining the size of the allowance, we also rely on an analysis of our loan portfolio based on historical loss experience, volume and types of loans, trends in classification, delinquencies and non-accruals, national and local economic conditions and other pertinent information.However, those established loan loss reserves may prove insufficient.If we are unable to raise revenue to compensate for these losses, such losses could have a material adverse effect on our operating results. In addition, federal and state regulators periodically review our allowance for loan losses and may require us to increase our allowance for loan losses or recognize further loan charge-offs, based on judgments different than those of our management. Higher charge-off rates and an increase in our allowance for loan losses may hurt our overall financial performance and may increase our cost of funds. 14 Table of Contents Departures of our key personnel may harm our ability to operate successfully. Our success has been and continues to be largely dependent upon the services of our senior management team, including our senior loan officers, and our board of directors, many of whom have significant relationships with our customers. Our continued success will depend, to a significant extent, on the continued service of these key personnel. The prolonged unavailability or the unexpected loss of any of them could have an adverse effect on our financial condition and results of operations. We cannot be assured of the continued service of our senior management team or our board of directors with us. We may face risks with respect to the future expansion of our business. As we expand our business in the future into new and emerging markets, we may also consider and enter into new lines of business or offer new products or services.Such expansion involves risks, including: · entry into new markets where we lack experience; · the introduction of new products or services into our business with which we lack experience; · the time and cost associated with identifying and evaluating potential markets, products and services, hiring experienced local management and opening new offices; · potential time lags between preparatory activities and the generation of sufficient assets and deposits to support the costs of expansion; and · the estimates and judgments used to evaluate market risks with respect to new markets, products and services may not be accurate. Future growth may require us to raise additional capital, but that capital may not be available when it is needed. We are required by federal and state regulatory authorities to maintain adequate levels of capital to support our operations. We anticipate that our capital resources will continue to satisfy our capital requirements for the foreseeable future. We may at some point, however, need to raise additional capital to support our continued growth. Our ability to raise additional capital, if needed, will depend on conditions in the capital markets at that time and on our financial performance. Accordingly, we cannot ensure our ability to raise additional capital if needed on favorable terms. If we cannot raise additional capital when needed, our ability to expand our operations through internal growth and acquisitions could be materially impaired. We are subject to extensive regulation that could limit or restrict our activities and adversely affect our earnings. We operate in a highly regulated industry and are subject to examination, supervision, and comprehensive regulation by various federal and state agencies. Our compliance with these regulations is costly and restricts certain of our activities, including payment of dividends, mergers and acquisitions, investments, loans and interest rates charged, interest rates paid on deposits and locations of offices. Many of these regulations are intended to protect depositors, the public and the FDIC rather than shareholders.The laws and regulations applicable to the banking industry could change at any time, and we cannot predict the effects of these changes on our business and profitability. In addition, the Sarbanes-Oxley Act of 2002, and the related rules and regulations promulgated by the SEC and NASDAQ, that are now applicable to us, have increased the scope, complexity and cost of corporate governance, reporting and disclosure practices, including the costs of completing our audit and maintaining our internal controls. The monetary policies and laws of the United States, including interest rate policies of the Federal Reserve Board, could affect our earnings. The Board of Governors of the Federal Reserve System regulates the supply of money and credit in the United States. Its policies determine in large part our cost of funds for lending and investing and our return on those loans and investments, both of which affect our net interest margin. They can also materially affect the value of financial instruments we hold.Changes in interest rates by the Federal Reserve may affect our level of interest income and interest expense.In a period of rising interest rates, our interest expense could increase in different amounts and at different rates while the interest that we earn on our assets may not change in the same amounts or at the same rates. Accordingly, increases in interest rates could decrease our net interest income.In addition, an increase in interest rates may decrease the demand for consumer and commercial credit, including real estate loans, which are a major component of our loan portfolio. 15 Table of Contents Changes in the level of interest rates also may negatively affect our ability to originate real estate loans, the value of our assets and our ability to realize gains from the sale of our assets, all of which ultimately affect our earnings. A decline in the market value of our assets may limit our ability to borrow additional funds or result in our lenders requiring additional collateral from us under our loan agreements. As a result, we could be required to sell some of our loans and investments under adverse market conditions, upon terms that are not favorable to us, in order to maintain our liquidity. If those sales are made at prices lower than the amortized costs of the investments, we will incur losses. Changes in Federal Reserve Board policies and laws are beyond our control and hard to predict. Fluctuations in our expenses and other costs may hurt our financial results. Our expenses and other costs, such as operating and marketing expenses, directly affect our earnings results. In light of the extremely competitive environment in which we operate, and because the size and scale of many of our competitors provides them with increased operational efficiencies, we must successfully manage such expenses. As our business develops, changes or expands, additional expenses can arise. We must respond to rapid technological changes and these changes may be more difficult or expensive than anticipated. If our competitors introduce new products and services embodying new technologies, or if new industry standards and practices emerge, our existing product and service offerings, technology and systems may become obsolete. Further, if we fail to adopt or develop new technologies or to adapt our products and services to emerging industry standards, we may lose current and future customers, which could have a material adverse effect on our business, financial condition and results of operations. The financial services industry is changing rapidly and in order to remain competitive, we must continue to enhance and improve the functionality and features of our products, services and technologies. These changes may be more difficult or expensive than we anticipate. Changes in accounting policies and practices, as may be adopted by the regulatory agencies, the Financial Accounting Standards Board, or other authoritative bodies, could materially impact our financial statements. Our accounting policies and methods are fundamental to how we record and report our financial condition and results of operations. From time to time, the regulatory agencies, the Financial Accounting Standards Board, and other authoritative bodies change the financial accounting and reporting standards that govern the preparation of our financial statements. These changes can be hard to predict and can materially impact how we record and report our financial condition and results of operations. The costs and effects of litigation, investigations or similar matters, or adverse facts and developments related thereto, could materially affect our business, operating results and financial condition. We may be involved from time to time in a variety of litigation, investigations or similar matters arising out of our business. Our insurance may not cover all claims that may be asserted against it, and any claims asserted against us, regardless of merit or eventual outcome, may harm our reputation. Should the ultimate judgments or settlements in any litigation or investigation significantly exceed our insurance coverage, they could have a material adverse effect on our business, financial condition and results of operations. In addition, we may not be able to obtain appropriate types or levels of insurance in the future, nor may we be able to obtain adequate replacement policies with acceptable terms, if at all. Various domestic or international military or terrorist activities or conflicts could affect our business and financial condition. Acts or threats of war or terrorism, actions taken by the United States or other governments in response to such acts or threats could negatively affect business and economic conditions in the United States. If terrorist activity, acts of war or other international hostilities cause an overall economic decline, our financial condition and results of operations could be adversely affected. The potential for future terrorist attacks, the national and international responses to terrorist attacks or perceived threats to national security and other actual or potential conflicts or acts of war, including war in the Middle East, have created many economic and political uncertainties that could seriously harm our business and results of operations in ways that we cannot predict. Our directors and executive officers own a significant portion of our common stock. Our directors and executive officers, as a group, beneficially owned approximately 24% of our outstanding common stock as of December 31, 2006. As a result of their ownership, the directors and executive officers will have the ability, by voting their shares in concert, to significantly influence the outcome of all matters submitted to our shareholders for approval, including the election of directors. 16 Table of Contents The trading volume in our common stock has been low, and the sale of substantial amounts of our common stock in the public market could depress the price of our common stock. The trading volume in our common stock on the NASDAQ Global Select Market and, prior to November 1, 2005, on the American Stock Exchange, has been relatively low when compared with larger companies listed on NASDAQ or other stock exchanges. We cannot say with any certainty that a more active and liquid trading market for our common stock will develop. Because of this, it may be more difficult for you to sell a substantial number of shares for the same price at which you could sell a smaller number of shares. We cannot predict the effect, if any, that future sales of our common stock in the market, or the availability of shares of common stock for sale in the market, will have on the market price of our common stock. We, therefore, can give no assurance that sales of substantial amounts of common stock in the market, or the potential for large amounts of sales in the market, would not cause the price of our common stock to decline or impair our future ability to raise capital through sales of our common stock. Our ability to pay dividends is limited and we may be unable to pay future dividends. Our ability to pay dividends is limited by regulatory restrictions and the need to maintain sufficient consolidated capital. The ability of our Bank subsidiary to pay dividends to us is limited by its obligations to maintain sufficient capital and by other general restrictions on its dividends that are applicable to our Bank and banks that are regulated by the Federal Reserve.If we do not satisfy these regulatory requirements, we will be unable to pay dividends on our common stock. ITEM 1B. UNRESOLVED STAFF COMMENTS None ITEM 2. PROPERTIES We currently operate 20 bank branches, four loan production offices, an operations center, an executive office suite and an administrative building.With the exception of our Ocala and Jacksonville, Florida branches and our Stockbridge and Snellville, Georgia branches, we own all of the real property and/or buildings in which our bank branch offices are located.The Ocala office is under a five-year operating lease that expires in December 2008.The Jacksonville branch is under a five-year operating lease that expires in September 2011.The Stockbridge office is under a five-year operating lease that expires in May 2009.The Snellville branch is under a ten-year operating lease that expires in December 2016.We own the real property where our Snellville, Georgia loan production office is located.The other three loan production offices and a 4,300 square-foot executive office suite in McDonough, Georgia are located in leased office space.In addition, we own a three-story, 10,000 square-foot administrative building, which houses our corporate offices, and a 12,000 square-foot operations center in Valdosta, Georgia.All of the properties are in a good state of repair and are appropriately designed for the purposes for which they are used. Other than real estate held for future branch expansion and the normal real estate and commercial lending activities of the Bank, we generally do not invest in real estate, interests in real estate, real estate mortgages, or securities of persons primarily engaged in real estate activities. ITEM 3. LEGAL PROCEEDINGS The nature of the business of PAB and the Bank ordinarily results in a certain amount of litigation.Accordingly, we are party to a limited number of lawsuits incidental to our respective businesses.In our opinion, the ultimate disposition of these matters will not have a material adverse impact on our consolidated financial position or results of operations. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of our stockholders during the fourth quarter of 2006. 17 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock has been traded on NASDAQ under the symbol “PABK” since November 1, 2005.From July 9, 1996 to October 31, 2005, our common stock was listed for quotation on the American Stock Exchange under the symbol “PAB”.On February 28, 2007, there were 2,152 holders of record of our common stock. Our ability to pay dividends is primarily dependent on earnings from operations, the adequacy of capital and the availability of liquid assets for distribution.Our ability to generate liquid assets for distribution is primarily dependent on the ability of the Bank to pay dividends up to the parent holding company.The payment of dividends is an integral part of our goal to retain sufficient capital to support future growth and to meet regulatory requirements while providing a competitive return on investment to our stockholders.When possible, it is our current intent to pay out 35-45% of our net earnings in the form of cash dividends to our stockholders on a quarterly basis; however, there is no assurance that we will do so in the future. The following table sets forth, for the indicated periods, the high and low closing sales prices for our common stock, the cash dividends declared, and the diluted earnings per share. Sales Price Calendar Period High Low Dividends Earnings 2005 First Quarter $ 14.50 $ 13.11 $ 0.11 $ 0.26 Second Quarter 15.70 14.03 0.12 0.32 Third Quarter 17.25 15.38 0.12 0.36 Fourth Quarter 18.65 15.45 0.125 0.34 2006 First Quarter $ 22.20 $ 18.24 $ 0.125 $ 0.34 Second Quarter 21.73 18.35 0.135 0.37 Third Quarter 21.12 17.90 0.14 0.36 Fourth Quarter 22.49 19.86 0.14 0.34 18 Table of Contents Performance Graph The following graph compares our yearly percentage change in cumulative, five-year shareholder return with the NASDAQ – Composite Index and the SNL Southeast Bank Index.We have determined that the SNL Southeast Bank Index provides an appropriate and accurate comparison with our industry peers.The graph assumes that the value of the investment in the Company’s common stock and in each index was $100 on December 31, 2001 and that all dividends were reinvested.The change in cumulative total return is measured by dividing (i) the sum of (a) the cumulative amount of dividends for the period, and (b) the change in share price between the beginning and the end of the period, by (ii) the share price at the beginning of the period. Period Ending Index 12/31/01 12/31/02 12/31/03 12/31/04 12/31/05 12/31/06 PAB Bankshares, Inc. 100.00 81.86 159.23 137.95 197.87 237.57 NASDAQ Composite Index 100.00 68.76 103.67 113.16 115.57 127.58 SNL Southeast Bank Index 100.00 110.46 138.72 164.50 168.39 197.45 The foregoing Total Return Performance Graph shall not be deemed to be “soliciting material” or to be “filed” with the SEC, nor shall such information be incorporated by reference into any future filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent the Company specifically incorporates it by reference into such filing. Stock Buyback Plan A summary of our purchases of PAB common stock during the fourth quarter ended December 31, 2006 follows. Total number of shares purchased Average price paid per share Number of shares purchased as part of publicly announced plans or programs Maximum number of shares that may yet be purchased under the plans or programs1 October 404 $ 19.74 404 234,726 November - - - 234,726 December 109 19.74 109 234,617 Total 513 $ 19.74 513 234,617 1 On May 23, 2006, the Board of Directors renewed its annual plan to purchase up to 300,000 shares of the Company's common stock over a 12 month period.The plan will expire May 23, 2007. 19 Table of Contents ITEM 6. SELECTED FINANCIAL DATA The following table presents selected consolidated financial data for PAB.This selected financial data is derived in part from, and should be read in conjunction with, the Consolidated Financial Statements and the Notes in Item 8 and Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item 7 of this Report. (In thousands, except per share and other data) 2006 2005 2004 2003 2002 Summary of Operations: Interest income $ 77,566 $ 59,371 $ 40,597 $ 40,040 $ 48,079 Interest expense 33,555 20,398 10,624 12,467 19,989 Net interest income 44,011 38,973 29,973 27,573 28,090 Provision for loan losses - 1,189 600 - 2,575 Other income 5,380 5,813 6,344 8,616 8,013 Other expense 28,167 24,778 23,055 25,702 24,368 Income before income tax expense 21,224 18,819 12,662 10,487 9,160 Income tax expense 7,488 6,366 4,144 3,361 2,813 Net income $ 13,736 $ 12,453 $ 8,518 $ 7,126 $ 6,347 Net interest income on a taxable-equivalent basis $ 44,507 $ 39,195 $ 30,148 $ 27,759 $ 28,225 Selected Average Balances: Total assets $ 1,067,362 $ 948,457 $ 765,016 $ 736,367 $ 779,958 Earning assets 1,004,981 890,337 704,345 675,718 719,352 Loans 792,278 706,052 569,858 540,787 586,712 Deposits 859,216 741,409 575,767 576,871 641,448 Stockholders’ equity 91,611 85,431 79,499 74,229 67,975 Selected Year End Balances: Total assets $ 1,120,804 $ 1,017,326 $ 868,975 $ 730,741 $ 747,911 Earning assets 1,048,239 957,918 808,886 666,488 683,456 Loans 820,304 752,938 646,149 538,644 555,238 Allowance for loan losses 11,006 11,079 9,066 10,139 12,097 Deposits 908,483 815,681 657,550 556,917 606,730 Stockholders’ equity 95,316 87,001 81,000 76,062 71,265 Common Share Data: Outstanding at year end 9,504,969 9,469,017 9,495,320 9,484,660 9,430,413 Weighted average outstanding 9,499,434 9,514,775 9,499,709 9,476,158 9,426,761 Diluted weighted average outstanding 9,706,989 9,686,894 9,642,065 9,686,617 9,459,768 Per Share Ratios: Net income - basic $ 1.45 $ 1.31 $ 0.89 $ 0.75 $ 0.67 Net income - diluted 1.41 1.28 0.88 0.74 0.67 Dividends declared 0.54 0.475 0.34 0.18 0.11 Book value 10.03 9.19 8.53 8.02 7.56 Tangible book value 9.40 8.56 7.90 7.39 6.92 Profitability Ratios: Return on average assets 1.29 % 1.31 % 1.11 % 0.97 % 0.81 % Return on average equity 14.99 % 14.58 % 10.71 % 9.60 % 9.34 % Net interest margin 4.43 % 4.40 % 4.28 % 4.11 % 3.92 % Efficiency ratio 55.88 % 54.94 % 63.18 % 68.90 % 67.04 % Liquidity Ratios: Total loans to total deposits 90.29 % 92.31 % 98.27 % 96.72 % 91.51 % Average loans to average earning assets 78.84 % 79.30 % 80.91 % 80.03 % 81.56 % Noninterest-bearing deposits to total deposits 11.11 % 13.23 % 15.15 % 17.04 % 14.45 % Capital Adequacy Ratios: Average equity to average assets 8.58 % 9.01 % 10.39 % 10.08 % 8.72 % Dividend payout ratio 37.36 % 36.29 % 37.93 % 23.89 % 16.39 % Asset Quality Ratios: Net charge-offs to average loans 0.01 % -0.12 % 0.29 % 0.36 % 1.06 % Nonperforming loans to total loans 0.49 % 1.04 % 0.54 % 1.53 % 2.09 % Nonperforming assets to total assets 0.45 % 0.78 % 0.40 % 1.75 % 1.72 % Allowance for loan losses to total loans 1.34 % 1.47 % 1.40 % 1.88 % 2.18 % Allowance for loan losses to nonperforming loans 271.95 % 140.98 % 261.04 % 123.41 % 104.33 % 20 Table of Contents GAAP Reconciliation and Management Explanation for Non-GAAP Financial Measures Certain financial information included in “Selected Financial Data” above is determined by methods other than in accordance with GAAP.“Tangible book value” is a non-GAAP financial measure that our management uses in its analysis of our performance. “Tangible book value” is defined as total equity reduced by recorded intangible assets divided by total common shares outstanding.This measure is important to investors interested in changes from period to period in book value per share exclusive of changes in intangible assets.Goodwill, an intangible asset that is recorded in a purchase business combination, has the effect of increasing total book value while not increasing the tangible assets of the company.For companies that have engaged in multiple business combinations, purchase accounting can result in the recording of significant amounts of goodwill related to such transactions. 2006 2005 2004 2003 2002 Book value per common share $ 10.03 $ 9.19 $ 8.53 $ 8.02 $ 7.56 Effect of intangible assets per share 0.63 0.63 0.63 0.63 0.64 Tangible book value per common share $ 9.40 $ 8.56 $ 7.90 $ 7.39 $ 6.92 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of the consolidated financial condition and results of operations of PAB should be read in conjunction with the Consolidated Financial Statements and related Notes, and is qualified in its entirety by the foregoing and other more detailed financial information appearing elsewhere.Historical results of operations and the percentage relationships among any amounts included, and any trends which may appear to be inferred, should not be taken as being necessarily indicative of trends in operations or results of operations for any future periods. We have made, and will continue to make, various forward-looking statements with respect to financial and business matters.Comments regarding our business which are not historical facts are considered forward-looking statements that involve inherent risks and uncertainties.Actual results may differ materially from those contained in these forward-looking statements.For additional information regarding our cautionary disclosures, see the “Cautionary Notice Regarding Forward-Looking Statements” at the beginning of this Report. OVERVIEW OF KEY FINANCIAL, STRATEGIC AND PERFORMANCE FACTORS Our operating subsidiary, The Park Avenue Bank, is a $1.12 billion community bank with 20 branches and four loan production offices in Georgia and Florida.We have offices in both smaller, rural communities as well as larger, metropolitan areas.We provide traditional banking products and services to both commercial and individual customers in our markets.For additional information on our markets, see the “Markets and Competition” section in Part I of this Report.As a bank, we operate in a highly regulated and competitive environment.Our primary objective is to increase the return on our stockholders’ investment over the long-term by accepting deposits and borrowing additional funds as needed at low costs and investing those proceeds in a safe and sound manner in loans and investments at a higher yield.Competition, regulation, credit risk, and interest rate risk are the primary factors that we must manage in order to be successful. Our future success is dependent on our ability to effectively execute our de novo branching strategy, attract and retain excellent employees, utilize technology and support components efficiently, and keep our focus on sales and service. Earnings We posted our second consecutive year of record earnings for the Company in 2006.Our net income increased 10.3% from $12.45 million in 2005 to $13.74 million in 2006.Our diluted earnings per share (“EPS”) increased 10.07% from $1.28 in 2005 to $1.41 in 2006.Our total revenues (which is net interest income plus noninterest income) increased 10.3% from $44.79 million in 2005 to $49.39 million in 2006.Our return on average assets (“ROA”) decreased slightly from 1.31% in 2005 to 1.29% as our average assets increased 12.5% in 2006.Our return on average equity (“ROE”) improved from 14.58% in 2005 to 14.99% in 2006.The primary reasons for our record level of profitability in 2006 and our reasons for cautious optimism for 2007 are outlined in the section titled “Results of Operations” below.The following table summarizes our net income, EPS, ROA, and ROE for the past five years. 21 Table of Contents Year Net Income EPS ROA ROE (In Thousands) 2002 $ 6,347 $ 0.67 0.81 % 9.34 % 2003 7,126 0.74 0.97 % 9.60 % 2004 8,518 0.88 1.11 % 10.71 % 2005 12,453 1.28 1.31 % 14.58 % 2006 13,736 1.41 1.29 % 14.99 % Loan and Deposit Growth During 2006, total assets increased $103.5 million, or 10.2%, from $1.02 billion at the end of 2005 to $1.12 billion at the end of 2006.Total loans increased $67.4 million, or 8.9%, and total deposits increased $92.8 million, or 11.4%, during 2006.In our South Georgia market, loans increased 6.7% due primarily to an increase in construction and development lending and deposits increased 11.5% due primarily to a successful money market program and a temporary influx of $24.2 million of public funds deposits in December.In our North Georgia market, loans increased 13.3% due primarily to an increase in commercial lending and commercial mortgages and deposits increased 19.8% due to CD marketing campaigns.However, total loans in our Cobb County office decreased $15.8 million in 2006 due to the loss of a commercial lender to a competitor.In our Florida market, loans increased 5.2% due to an increase in commercial mortgages and deposits increased 10.3% due to CD marketing campaigns. Overall our construction and development loans increased $26.6 million, or 9.9%, and our commercial mortgages increased $23.9 million, or 10.3%, during 2006.However, during the fourth quarter of 2006, we began to see a slowdown in the demand for new construction and development financing opportunities.From September 30 to December 31, 2006, our construction and development loans decreased $1.8 million, or 0.6%. In an effort to diversify our loan portfolio from commercial real estate (which includes construction and development lending and commercial mortgages), we increased our efforts in non-real estate secured commercial lending and in residential mortgages.Our commercial loans increased $15.5 million, or 30.5%, during 2006.As a percentage of total loans, this segment of our portfolio increased from 6.8% at the end of 2005 to 8.1% at the end of 2006. A breakdown of loans and deposits as of December 31, 2006 and 2005 and the percentage of net growth (or contraction) in 2006 for each market is provided in the table below. Market/ # of Total Loans Total Deposits County Offices 2006 2005 % Chg 2006 2005 % Chg (Dollars in Thousands) South Georgia Lowndes 4 $ 205,802 $ 179,001 15.0 $ 262,932 $ 238,829 10.1 Cook 1 10,580 9,248 14.4 44,339 39,053 13.5 Decatur 3 41,585 42,650 (2.5 ) 114,040 92,851 22.8 Grady 1 13,717 12,923 6.1 19,048 18,511 2.9 Appling 1 22,146 24,606 (10.0 ) 38,482 40,544 (5.1 ) Jeff Davis 1 8,125 8,138 (0.2 ) 45,220 39,500 14.5 Bulloch 2 41,889 45,809 (8.6 ) 67,621 61,431 10.1 $ 343,844 $ 322,375 6.7 $ 591,682 $ 530,719 11.5 North Georgia Henry 2 $ 227,085 $ 206,467 10.0 $ 84,287 $ 81,804 3.0 Hall 1 92,816 80,219 15.7 34,478 23,775 45.0 Oconee 1 49,511 41,904 18.2 3,252 755 330.7 Cobb 1 9,289 25,098 (63.0 ) 1,401 3,739 (62.5 ) Gwinnett 1 21,915 - - 8,489 - - $ 400,616 $ 353,688 13.3 $ 131,907 $ 110,073 19.8 Florida Marion 1 $ 15,161 $ 10,742 41.1 $ 136,316 $ 125,579 8.5 Duval 1 5,166 - - 2,554 - - St. Johns 1 46,317 52,605 (12.0 ) 325 673 (51.7 ) $ 66,644 $ 63,347 5.2 $ 139,195 $ 126,252 10.3 Treasury - $ 9,200 $ 13,528 (32.0 ) $ 45,699 $ 48,637 (6.0 ) Total $ 820,304 $ 752,938 8.9 $ 908,483 $ 815,681 11.4 22 Table of Contents In 2005, we opened loan production offices in Cobb and Gwinnett Counties (Georgia) located in the Atlanta MSA.In 2006, we opened full service branches in the Athens (Georgia) MSA and the Jacksonville (Florida) MSA.During the first quarter of 2007, we will open a full service branch at a second location in Gwinnett County and a loan production office in Forsyth County also located in the Atlanta MSA.We intend to continue to expand our presence in the higher growth markets in and around the Atlanta MSA and in north and central Florida. Total stockholders’ equity increased $8.3 million, or 9.6%, during 2006.Stockholders’ equity increased primarily from the retention of $8.6 million in earnings (net income of $13.7 million less $5.1 million in dividends paid) in 2006.As a percentage of total assets, stockholders’ equity represented 8.5% at end of 2006, compared to 8.6% at the end of 2005, as the pace of asset growth slightly exceeded the net increase in equity. Asset Quality Issues in 2001 To truly appreciate the Company’s accomplishments of 2004 through 2006, one must understand the challenges we overcame in preceding years.A summary of the events in 2001 and our subsequent progression follows. In 2001, we initiated several strategic changes: we had changes in senior management, we began the process of consolidating our six separate bank charters into one, we engaged a new audit firm, and we switched our primary federal bank regulator from the FDIC to the Federal Reserve.Problems with our credit quality and weaknesses in our credit administration began to surface as we implemented these changes.In addition, as these changes were being made, the economy was in the midst of a recession and terrorists had attacked our country, further stressing the environment that we operated within.Our nonperforming loans rose from $7.4 million at the beginning of 2001 to $12.2 million at the end of that year.During the fourth quarter of 2001, the Federal Reserve began an examination of the Bank that led to the identification of many of these problems.As a result, we provided $11.2 million to the allowance for loan losses during the fourth quarter of 2001 that basically negated our earnings for the entire year. After the conclusion of their examination, on May 20, 2002, the Federal Reserve required our Board of Directors to adopt the Resolution to improve the financial condition of the Bank and correct the weaknesses identified in their examination.In addition, the Resolution restricted us from redeeming our capital stock, paying dividends, modifying existing debt agreements, or incurring additional debt without prior regulatory approval.Over the next 15 months, little was accomplished that did not relate to addressing the provisions of the Resolution.On August 25, 2003, the Federal Reserve terminated the Resolution with the Company. From the third quarter of 2001, when our credit problems began to surface, to the third quarter of 2003, when our Resolution with the Federal Reserve was terminated, our balance sheet went through a period of contraction.While part of the decline was due to the work out or charge-off of certain loans, we also lost some business to former lenders and our competitors while our attention was diverted from business development.In addition, we saw a decline in overall demand for loans with the downturn in the economy. Without the loan demand, we had to reduce our level of rate-sensitive deposits in order to stabilize our earnings.From the third quarter of 2001 to the third quarter of 2004, our quarterly average balance of time deposits declined $192.1 million, or 43.2%.During the same period of time, our quarterly average balance of demand and savings deposit accounts increased $67.1 million, or 27.6%, as we focused on retaining and attracting core, in-market customer relationships.We realize that some portion of that increase is possibly the result of our customers temporarily “parking” their excess liquidity due to lower interest rates and an overall lack of investment and capital spending in the economy during this period of time. STATISTICAL DISCLOSURES Distribution of Assets, Liabilities and Stockholders’ Equity; Interest Rates and Interest Differential From June 2004 to June 2006, the Federal Open Market Committee of the Federal Reserve (“FOMC”) increased the federal funds rate seventeen consecutive times, in 25 basis point increments, from 1.00% to 5.25%.Since June 2006, the FOMC has held the federal funds rate steady at 5.25%.Being in an asset-sensitive interest rate position on our balance sheet (our earning assets reprice more frequently than our rate-sensitive liabilities), we benefited during the period of rising interest rates.Conversely, all other factors remaining unchanged, we would expect our earnings to decrease from current levels in a declining interest rate environment.We discuss our interest rate risk in further detail in Item 7A.Below, we have summarized the impact that changes in interest rates and changes in our balance sheet have had on our earnings over the past three years. 23 Table of Contents The next two tables illustrate the effects of the continued repricing in interest rates and the changes in the volume of loans and deposits on our net interest income. Rate / Volume Analysis The following table shows a summary of the changes in interest income and interest expense on a fully taxable equivalent basis resulting from changes in volume and changes in rates for each category of interest-earning assets and interest-bearing liabilities.The change in interest attributable to rate has been determined by applying the change in rate between years to average balances outstanding in the later year.The change in interest due to volume has been determined by applying the rate from the earlier year to the change in average balances outstanding between years.Thus, changes that are not solely due to volume have been consistently attributed to rate. For the Years Ended December 31, 2006 vs. 2005 2005 vs. 2004 Increase Changes Due To Increase Changes Due To (Decrease) Rate Volume (Decrease) Rate Volume (Dollars In Thousands) Increase (decrease) inincome from earning assets: Loans $ 15,549 $ 9,222 $ 6,327 $ 16,709 $ 8,321 $ 8,388 Taxable securities 2,138 779 1,359 558 137 421 Nontaxable securities 783 - 783 121 (7 ) 128 Other short-term investments - 506 (506 ) 1,433 908 525 Total interest income 18,470 10,507 7,963 18,821 9,359 9,462 Increase (decrease) inexpense from interest-bearing liabilities: Demand deposits 4,858 3,881 977 2,163 1,936 227 Savings deposits 213 234 (21 ) 79 79 - Time deposits 6,909 4,693 2,216 6,048 2,932 3,116 FHLB advances 794 995 (201 ) 1,518 836 682 Notes payable 282 152 130 172 172 - Other short-term borrowings 102 119 (17 ) (206 ) 34 (240 ) Total interest expense 13,158 10,074 3,084 9,774 5,989 3,785 Net interest income $ 5,312 $ 433 $ 4,879 $ 9,047 $ 3,370 $ 5,677 24 Table of Contents Average Balances, Interest and Yields The following table details the average balance of interest-earning assets and interest-bearing liabilities, the amount of interest earned and paid, and the average yields and rates realized for each of the last three years.Federally tax-exempt income is presented on a taxable-equivalent basis assuming a 35% Federal tax rate for 2006 and 2005, and a 34% Federal tax rate in 2004.Loan average balances include loans on nonaccrual status.Other short-term investments include federal funds sold and interest-bearing deposits in other banks. For the Years Ended December 31, 2006 2005 2004 Average Balance Interest Income/Expense Average Yield/Rate Average Balance Interest Income/Expense Average Yield /Rate Average Balance Interest Income/Expense Average Yield/Rate (Dollars In Thousands) ASSETS Interest-earning assets: Loans $ 792,278 $ 67,354 8.50 % $ 706,052 $ 51,805 7.34 % $ 569,858 $ 35,096 6.16 % Investment securities: Taxable 156,059 7,719 4.95 % 125,491 5,581 4.45 % 115,781 5,023 4.34 % Nontaxable 24,104 1,419 5.89 % 10,802 635 5.88 % 8,645 514 5.95 % Other short-term investments 32,540 1,571 4.83 % 47,992 1,572 3.28 % 10,061 139 1.38 % Total interest-earning assets 1,004,981 78,063 7.77 % 890,337 59,593 6.69 % 704,345 40,772 5.79 % Noninterest-earning assets: Cash 20,927 21,688 20,258 Allowance for loan losses (10,966 ) (10,283 ) (9,586 ) Unrealized gain (loss)on securities available for sale (2,818 ) (930 ) (352 ) Other assets 55,238 47,645 50,351 Total assets $ 1,067,362 $ 948,457 $ 765,016 LIABILITIES AND STOCKHOLDERS' EQUITY Interest-bearing liabilities: Demand deposits $ 266,374 $ 8,221 3.09 % $ 206,418 $ 3,363 1.63 % $ 173,555 $ 1,200 0.69 % Savings deposits 39,366 526 1.34 % 42,154 313 0.74 % 42,137 234 0.56 % Time deposits 453,004 19,708 4.35 % 386,137 12,800 3.31 % 264,216 6,752 2.56 % FHLB advances 90,115 3,848 4.27 % 96,467 3,053 3.16 % 66,787 1,535 2.30 % Notes payable 12,118 1,021 8.42 % 10,310 739 7.17 % 10,310 567 5.50 % Other short-term borrowings 6,843 232 3.39 % 7,868 130 1.65 % 27,408 336 1.23 % Total interest-bearing liabilities 867,820 33,556 3.87 % 749,354 20,398 2.72 % 584,413 10,624 1.82 % Noninterest-bearing liabilities and stockholders' equity: Demand deposits 100,472 106,700 95,859 Other liabilities 7,459 6,972 5,245 Stockholders' equity 91,611 85,431 79,499 Total liabilities andstockholders' equity $ 1,067,362 $ 948,457 $ 765,016 Interest rate spread 3.90 % 3.97 % 3.97 % Net interest income $ 44,507 $ 39,195 $ 30,148 Net interest margin 4.43 % 4.40 % 4.28 % 25 Table of Contents Investment Portfolio The book value of investment securities at the indicated dates are presented below.Changes in the mix of our investment portfolio will vary over time in response to changes in market conditions and liquidity needs of the Bank. As of December 31, 2006 2005 2004 (Dollars in Thousands) U. S. Government agency securities $ 82,294 $ 70,635 $ 52,519 State and municipal securities 28,892 14,063 8,738 Mortgage-backed securities 58,875 59,858 54,997 Corporate debt securities 4,528 3,580 4,318 Equity securities 9,504 9,319 8,112 $ 184,093 $ 157,455 $ 128,684 At December 31, 2006, the estimated fair market value of our investment portfolio was approximately $1,679,000, or 0.9%, below our amortized cost; however, market values may fluctuate significantly as interest rates change. Our investment portfolio policy stresses quality and liquidity.The bonds which are purchased as investments carry an “A” rating or better by either Standard and Poor’s or Moody’s Investors Service, Inc. or have been reviewed for credit and market risk and deemed appropriate for the Bank’s portfolio by management.The portfolio is monitored to assure there is no unreasonable concentration of securities in the obligations of a single debtor. The following table shows the maturities of non-equity investment securities at December 31, 2006 and the weighted-average yields (on a fully taxable basis assuming a 35% tax rate) on such securities.The maturities presented for mortgage-backed securities are based on the average lives of those bonds at the then projected prepayment speeds.Actual maturities usually differ from contractual maturities because certain security issuers have the right to call or prepay obligations with or without call or prepayment penalties.Of the investments in U.S. Government agency securities maturing after one year, approximately $28.7 million, or 35%, are potentially callable at par value within one year. U.S. Government Agency Securities State and Municipal Securities Mortgage-Backed Securities Corporate Debt Securities As of December 31, 2006 Amount Yield Amount Yield Amount Yield Amount Yield (Dollars in Thousands) Due in one year or less $ - - $ 2,902 4.89 % $ - - $ - - Due after one year through five years 32,070 4.53 % 5,940 5.05 % 49,054 4.88 % 2,531 7.35 % Due after five years through ten years 22,379 5.18 % 8,647 5.94 % 9,821 5.11 % 1,500 6.36 % Due after ten years 27,845 5.67 % 11,403 5.99 % - - 497 5.52 % Total $ 82,294 5.09 % $ 28,892 5.67 % $ 58,875 4.92 % $ 4,528 6.82 % Loan Portfolio We make both secured and unsecured loans to individuals, corporations, and other entities with the goals of safety, soundness, profitability and responsiveness to community needs.Our loan portfolio contains no foreign or energy-related loans or significant concentrations in any one industry or loan type, with the exception of loans secured by residential and commercial real estate in our market areas. 26 Table of Contents Types of Loans The amount of loans outstanding at the indicated dates is presented in the following table according to type of loan. As of December 31, 2006 2005 2004 2003 2002 (Dollars in Thousands) Commercial and financial $ 66,376 $ 50,860 $ 59,703 $ 53,849 $ 62,653 Agricultural (including loans secured by farmland) 43,302 55,830 26,704 24,071 21,777 Real estate - construction 295,246 268,629 166,854 100,150 83,836 Real estate - commercial 255,462 231,601 239,032 203,465 193,298 Real estate - residential 142,501 127,326 136,190 128,539 145,470 Installment loans to individuals and other 18,414 20,380 19,552 29,366 48,934 821,301 754,626 648,035 539,440 555,461 Deferred loan fees and unearned interest, net (997 ) (1,688 ) (1,886 ) (796 ) (223 ) 820,304 752,938 646,149 538,644 555,238 Allowance for loans losses (11,006 ) (11,079 ) (9,066 ) (10,139 ) (12,097 ) Loans, net $ 809,298 $ 741,859 $ 637,083 $ 528,505 $ 543,141 The percentage of loans outstanding at the indicated dates is presented in the following table according to type of loan. As of December 31, 2006 2005 2004 2003 2002 Commercial and financial 8.09 % 6.75 % 9.24 % 10.00 % 11.28 % Agricultural (including loans secured by farmland) 5.28 % 7.41 % 4.13 % 4.47 % 3.92 % Real estate- construction 35.99 % 35.68 % 25.82 % 18.59 % 15.10 % Real estate - commercial 31.14 % 30.76 % 36.99 % 37.78 % 34.82 % Real estate - residential 17.37 % 16.91 % 21.08 % 23.86 % 26.20 % Installment loans to individuals and other 2.24 % 2.71 % 3.03 % 5.45 % 8.72 % 100.12 % 100.22 % 100.29 % 100.15 % 100.04 % Deferred loan fees and unearned interest, net -0.12 % -0.22 % -0.29 % -0.15 % -0.04 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Allowance for loans losses -1.34 % -1.47 % -1.40 % -1.88 % -2.18 % Loans, net 98.66 % 98.53 % 98.60 % 98.12 % 97.82 % Overall, the loan portfolio increased $67.4 million, or 9.0%, from $752.9 million at the beginning of the year to $820.3 million at year end.In 2006, the composition of the loan portfolio continued to shift as loans secured by real estate represented 89.5% of the total portfolio at the end of 2006, as compared to 78.4% at the end of 2002.At the end of 2002, Installment loans to individuals represented 8.7% of our loan portfolio, while it only represented 2.2% of our portfolio at the end of 2006.Commercial and financial loans decreased from 11.3% of our portfolio to 8.1% of our portfolio during that same time.Residential real estate mortgages decreased from 26.2% of our portfolio in 2002 to 17.4% of our portfolio in 2006. Our construction and land development loans increased from 15.1% of our portfolio in 2002 to 36.0% of our portfolio in 2006.Growth in all of our markets contributed to the $26.6 million increase in construction loans; however, the majority of our construction and development loans are in our North Georgia market.Of the $295.2 million in construction and development loans outstanding at the end of 2006, $190.6 million, or 64.6%, originated in our North Georgia offices. 27 Table of Contents Because we have a significant concentration in construction and development loans and commercial real estate loans we must monitor and estimate trends in our real estate markets.We will adjust our strategies or underwriting requirements in an effort to manage the risks associated with these types of lending.Below is a table showing the collateral distribution of our construction and commercial real estate loans as of December 31, 2006. Construction % of Total Commercial % of Total (Dollars in Thousands) Acquisition and Development: Owner-occupied: 1-4 family residential $ 134,559 45.58 % Office $ 31,210 12.22 % Commercial and multi-family 78,611 26.63 % Retail 23,117 9.05 % Construction: Other 38,151 14.93 % 1-4 family residential spec 34,347 11.63 % Not owner-occupied: 1-4 family residential pre-sold 1,930 0.65 % Office 28,686 11.23 % 1-4 family residential other 7,273 2.46 % Retail 31,503 12.33 % Commercial owner-occupied 6,685 2.26 % Other 26,072 10.21 % Commercial not owner-occupied 8,831 2.99 % Other: Hotel/motel 7,683 2.60 % Hotel/motel 16,131 6.31 % Industrial - - Industrial 3,246 1.27 % Multi-family properties 10,362 3.51 % Multi-family properties 19,379 7.59 % Special purpose property 1,050 0.36 % Special purpose property 37,938 14.85 % Other 3,915 1.33 % Other 29 0.01 % Total Construction and Development $ 295,246 100.00 % Total Commercial Real Estate $ 255,462 100.00 % A summary of loans from each market outstanding at December 31, 2006 is presented in the following table. South Georgia Market North Georgia Market Florida Market Treasury Total (Dollars in Thousands) Commercial and financial $ 32,066 $ 33,810 $ 448 $ 52 $ 66,376 Agricultural (including loans secured by farmland) 37,735 4,581 986 - 43,302 Real estate - construction 69,616 190,644 34,954 32 295,246 Real estate - commercial 79,574 145,969 24,448 5,471 255,462 Real estate - residential 109,065 24,908 6,219 2,309 142,501 Installment loans to individuals and others 15,692 1,312 87 1,323 18,414 343,748 401,224 67,142 9,187 821,301 Deferred loan fees and unearned interest, net 96 (608 ) (498 ) 13 (997 ) 343,844 400,616 66,644 9,200 820,304 Allowance for loan losses (4,338 ) (5,443 ) (896 ) (329 ) (11,006 ) $ 339,506 $ 395,173 $ 65,748 $ 8,871 $ 809,298 In addition to the geographic concentrations noted in the tables above, we had approximately $70.5 million in loans secured by real estate in Florida to customers of our South Georgia, North Georgia and Treasury offices. In 2006, loans in our North Georgia market increased 13.3% and loans in our Florida market increased 5.2%.While these are relatively new markets for us and some level of growth is expected, the growth that we have experienced from these markets is attributable to the addition of experienced lenders with contacts in these markets and strong local economic activity.Our ability to continue to grow in these markets is dependent upon a continuation of these favorable attributes. 28 Table of Contents Maturities and Sensitivities of Loans to Changes in Interest Rates A schedule of loans maturing, based on contractual terms, is presented in the following table for selected loan types. As of December 31, 2006 Commercial & Financial Agricultural Real Estate – Construction Real Estate – Commercial Real Estate – Residential All Other Loans Total (Dollars in Thousands) Due in one year or less $ 32,103 $ 30,629 $ 200,021 $ 71,798 $ 31,757 $ 10,090 $ 376,398 Due after one year through five years 32,129 11,230 91,027 142,085 65,656 7,023 349,150 Due after five years 2,144 1,443 4,198 41,579 45,088 1,301 95,753 Total $ 66,376 $ 43,302 $ 295,246 $ 255,462 $ 142,501 $ 18,414 $ 821,301 Of the above loans maturing after one year, those with predetermined fixed rates $ 11,925 $ 7,339 $ 13,176 $ 127,232 $ 70,199 $ 6,770 $ 236,641 those with floating or adjustable rates 22,348 5,334 82,049 56,432 40,545 1,554 208,262 Total maturing after one year $ 34,273 $ 12,673 $ 95,225 $ 183,664 $ 110,744 $ 8,324 $ 444,903 While we make some long-term, fixed rate commercial real estate loans with short-term and long-term interest rates nearly the same, we have historically preferred to offer loans to our commercial customers on a floating rate basis, usually tied to a prime interest rate.This preference has contributed to our asset-sensitive interest rate risk position.During 2006, we moderated our preferences and began competing for more fixed-rate commercial and residential mortgages.At December 31, 2006, approximately 65% of our loan portfolio will either mature or reprice within the next 12 months, a 6% decrease compared to 71% of our loan portfolio maturing or repricing within one year at December 31, 2005. Nonaccrual, Past Due and Restructured Loans The amount of nonperforming loans outstanding at the indicated dates is presented in the following table by category. As of December 31, 2006 2005 2004 2003 2002 (Dollars in Thousands) Loans accounted for on a nonaccrual basis $ 4,013 $ 7,856 $ 1,417 $ 7,048 $ 10,378 Accruing loans which are contractually past due90 days or more as to principal or interest payments 34 2 11 - - Troubled debt restructurings not included above - - 2,045 1,168 1,217 Total nonperforming loans $ 4,047 $ 7,858 $ 3,473 $ 8,216 $ 11,595 Ratio of nonperforming loans to total loans (%) 0.49 1.04 0.54 1.53 2.09 Allowance for loan losses to nonperforming loans (%) 271.95 140.98 261.04 123.41 104.33 At December 31, 2006, we had $2.3 million in total delinquent loans (loans past due 30 days or more) and still accruing interest, or 0.28% of total loans, representing a slight increase from 0.17% one year ago. The accrual of interest on loans is discontinued when, in our judgment, the borrower may be unable to meet payments as they become due, unless the loan is well secured.All interest accrued for loans that are placed on nonaccrual status is reversed against interest income.Interest income on nonaccrual loans is subsequently recognized only to the extent cash payments are received or until the loan is returned to accrual status.For the year ended December 31, 2006, the gross interest income that would have been recorded if our nonperforming loans had been current in accordance with their original terms was approximately $262,000.The amount of interest income on the above nonperforming loans that was included in net income for the year ended December 31, 2006 was approximately $52,000.The allowance for loan losses related to our nonperforming loans amounted to approximately $602,000 and $1.2 million at December 31, 2006 and 2005, respectively. 29 Table of Contents Allowance For Loan Losses At December 31, 2006, the allowance as a percentage of total loans was 1.34%, compared to 1.47% at December 31, 2005.We consider the current level of the allowance for loan losses adequate to absorb losses from loans in the portfolio.As an integral part of our credit risk management process, we regularly review loans in our portfolio for credit quality and documentation of collateral.The lenders are primarily responsible for assigning a risk grade to each loan in their portfolio.Their assessments are supplemented with independent reviews conducted by our internal audit department and external loan review consultants.All loans in excess of $100,000 that have been identified for potential credit weakness are reviewed quarterly by a management committee, which further enhances the process for timely recognition of losses and for determining appropriate reserves. We have a comprehensive methodology for determining the adequacy of our allowance for loan losses.We perform an allowance analysis at least quarterly that is broken down into the following three components: (1) specific allowances for individual loans, (2) allowances for pools of loans identified by credit risk grades or delinquency status, and (3) general allowances for all other loans pooled by loan type.A management committee has the responsibility for assessing the risk elements, determining the specific allowance valuations, and affirming the methodology used.The Board of Directors reviews management’s assessment and affirms the amount recorded. The first component of the allowance for loan loss methodology covers the measurement of specific allowances for individual impaired loans as required by Financial Accounting Standards Board (“FASB”) Statement No. 114, Accounting by Creditors for Impairment of a Loan.Each loan relationship with amounts due in excess of $500,000 that has been identified for potential credit weakness is evaluated for impairment.A loan is impaired when, based on current information and events, it is probable that the borrower will be unable to pay all amounts due according to the contractual terms of the loan agreement.By definition, we consider all loans on nonaccrual status and all loans whose terms have been modified in a troubled debt restructuring as impaired.If impairment is determined, a specific valuation is assessed on that loan based on realizable collateral values (if collateral dependent), discounted cash flows, or observable market values.At December 31, 2006, we did not have any specific reserves on any individually evaluated impaired and other significant potential problem loans.This is a decrease from the $1.16 million in specific reserves on $7.28 million in individually evaluated loans at December 31, 2005. The second component of the allowance for loan loss methodology addresses all loans not individually evaluated for impairment but are either internally rated, criticized by our banking examiners, or past due 30 day or more.The allowance factors are based on industry standards and supported by our own historical loss analysis.At December 31, 2006, we had $3.22 million in general reserves allocated to $85.0 million rated and delinquent loans.This is an increase from the $2.78 million reserved on a lower balance of $74.0 million rated and delinquent loans at December 31, 2005.We had a slight increase in the less severe internal loan rating categories over the past 12 months. The third component of the allowance addresses general allowances on all loans not individually reserved due to impairment, rating or delinquency status.These loans are divided into smaller homogenous groups based on loan type.The allowances are determined by applying loss factors to each pool of loans with similar characteristics.The factors used are based on the five-year historical loss percentages for each pool adjusted by current known and documented internal and external environmental factors.The environmental factors considered in developing our loss measurements include: · levels of and trends in delinquencies and impaired loans; · levels of and trends in charge-offs and recoveries; · trends in volume and terms of loans; · effects of any changes in risk selection and underwriting standards and other changes in lending policies, procedures, and practices; · experience, ability, and depth of lending management and other relevant staff; · national and local economic trends and conditions; · industry conditions; and · effects of changes in credit concentrations. The quantitative risk factors used in determining these general reserves require a high degree of management judgment.At December 31, 2006, we had $6.89 million in general reserves compared to $6.49 million one year ago.This 6.4% increase in the general reserve over last year is primarily due to loan growth and additional caution taken into consideration for our increased concentration in construction and development lending. 30 Table of Contents This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available.While we use the best information available to make the evaluation, future adjustments to the allowance may be necessary if there are significant changes in economic conditions or other environmental factors.In addition, regulatory agencies, as an integral part of their examination process, periodically review the Bank’s allowance for loan losses, and may require the Bank to make additions to the allowance based on their judgment about information available to them at the time of their examinations. Allocation of the Allowance for Loan Losses We have allocated the allowance for credit losses according to the amount deemed to be reasonably necessary at each year end to provide for the possibility of losses being incurred within the categories of loans set forth in the table below.The allocation of the allowance to each category is not necessarily indicative of future losses and does not restrict the use of the allowance to absorb losses in any other category.The components of the allowance for credit losses for each of the past five years are presented below. As of December 31, 2006 2005 2004 2003 2002 Amount Percentage of Loans in Category to Total Loans Amount Percentage of Loans in Category to Total Loans Amount Percentage of Loans in Category to Total Loans Amount Percentage of Loans in Category to Total Loans Amount Percentage of Loans in Category to Total Loans (Dollars in Thousands) Commercial and financial $ 972 8.1 % $ 2,670 6.7 % $ 1,167 8.9 % $ 1,570 9.8 % $ 1,063 11.3 % Agricultural (including loans secured by farmland) 1,184 5.3 % 323 7.4 % 490 4.2 % 741 4.5 % 1,357 3.9 % Real estate - construction 4,875 35.9 % 4,427 35.5 % 2,211 25.8 % 1,169 18.6 % 1,293 15.1 % Real estate- commercial 2,276 31.1 % 2,280 30.8 % 3,514 37.0 % 3,793 37.8 % 4,741 34.8 % Real estate - residential 547 17.4 % 208 16.9 % 1,337 21.1 % 1,557 23.9 % 2,919 26.2 % Consumer and other loans 255 2.2 % 512 2.7 % 335 3.0 % 548 5.4 % 724 8.7 % Unallocated 897 659 12 761 - Total $ 11,006 100.0 % $ 11,079 100.0 % $ 9,066 100.0 % $ 10,139 100.0 % $ 12,097 100.0 % 31 Table of Contents Summary of Loan Loss Experience The following table summarizes the activity in the allowance for loan losses, the average balance of loans outstanding, and the ratio of net losses experienced for each of the last five years. For the Years Ended December 31, 2006 2005 2004 2003 2002 (Dollars in Thousands) Balance at beginning of year $ 11,079 $ 9,066 $ 10,139 $ 12,097 $ 15,765 Charge-offs: Commercial and financial 115 31 511 365 3,771 Agricultural (including loans secured by farmland) - - 24 890 6 Real estate - construction 24 - - 9 - Real estate - commercial 314 7 1,228 443 1,595 Real estate - residential 208 43 467 401 157 Installment loans to individuals and other loans 160 200 343 1,011 1,073 821 281 2,573 3,119 6,602 Recoveries: Commercial and financial 118 111 117 673 89 Agricultural (including loans secured by farmland) 41 247 151 14 6 Real estate - construction - Real estate - commercial 335 394 268 137 93 Real estate - residential 87 148 52 43 26 Installment loans to individuals and other loans 167 205 312 294 145 748 1,105 900 1,161 359 Net charge-offs (recoveries) 73 (824 ) 1,673 1,958 6,243 Additions provided to the allowancecharged to operations - 1,189 600 - 2,575 Balance at end of year $ 11,006 $ 11,079 $ 9,066 $ 10,139 $ 12,097 Average balance of loans outstanding $ 792,278 $ 706,052 $ 569,858 $ 540,787 $ 586,712 Ratio of net charge-offs (recoveries) during the year toaverage loans outstanding during the year (%) 0.01 (0.12 ) 0.29 0.36 1.06 32 Table of Contents Deposits The following table summarizes average balances of deposits and related weighted average rates of interest paid for each of the three years presented. For the Year Ended December 31, 2006 2005 2004 Average Balance Rate Average Balance Rate Average Balance Rate (Dollars in Thousands) Noninterest-bearing demand $ 100,472 - $ 106,700 - $ 95,859 - Interest-bearing demand 266,374 3.09 % 206,418 1.63 % 173,555 0.69 % Savings 39,366 1.34 % 42,154 0.74 % 42,137 0.56 % Time 453,004 4.35 % 386,137 3.31 % 264,216 2.56 % Total $ 859,216 3.31 % $ 741,409 2.22 % $ 575,767 1.42 % Our total deposit portfolio grew $92.8 million, or 11.4%, in 2006.Of this increase, $55.1 million is from time deposits.The average rate paid on time deposits increased 104 basis points from 3.31% in 2005 to 4.35% in 2006.While we have historically enjoyed a relatively low cost of funds from our core deposits, with the current rate environment and our plan to grow the balance sheet, we expect our cost of funds to continue to increase, thus adding significant pressure to our ability to maintain our net interest margin at or near the level posted in 2006. The maturities of time deposits as of December 31, 2006 are summarized below. Retail time deposits < $100,000 Retail time deposits $100,000 Brokered time deposits $100,000 Total time deposits (Dollars in Thousands) Three months or less $ 56,778 $ 39,216 $ 9,185 $ 105,179 Over three through six months 53,951 34,399 5,500 93,850 Over six months through twelve months 80,280 42,758 2,781 125,819 Over twelve months 88,927 44,681 20,288 153,896 Total $ 279,936 $ 161,054 $ 37,754 $ 478,744 LIQUIDITY AND CAPITAL RESOURCES Liquidity is an important factor in our financial condition and affects our ability to meet the borrowing needs and deposit withdrawal requirements of our customers.Assets, consisting primarily of loans and investment securities, are funded by customer deposits, borrowed funds, and retained earnings.Maturities in the investment and loan portfolios also provide a steady flow of funds for reinvestment.In addition, our liquidity continues to be enhanced by a relatively stable core deposit base and the availability of additional funding sources. At December 31, 2006, our liquidity position, which is an internally-calculated ratio of short-term funds available to short-term and potentially volatile liabilities, was 20.79%.Our net noncore funding dependency ratio, which is the difference between regulatory defined non-core liabilities and short-term investments, divided by long-term assets, was 25.36%.Our liquidity and funding policy provides that we maintain a liquidity position of greater than or equal to 15% and a net noncore funding dependency ratio of less than or equal to 35%. 33 Table of Contents Investment Portfolio The Bank’s investment portfolio is another primary source of liquidity.Maturities of securities provide a constant flow of funds that are available for cash needs.In addition, mortgage-backed securities and securities with call provisions create cash flows earlier than the contractual maturities.Estimates of prepayments on mortgage-backed securities and call provisions on Federal agency and state and municipals increase the forecasted cash flows from the investment portfolio.The following table summarizes the differences between the contractual maturities and the expected available cash flows from our non-equity investments. As of December 31, 2006 Contractual Maturities Expected Cash Flows Difference (Dollars in Thousands) Due in one year or less $ 2,902 $ 22,294 $ 19,392 Due after one year through five years 89,595 81,096 (8,499 ) Due after five years through ten years 42,348 54,810 12,462 Due after ten years 39,744 16,389 (23,355 ) Total $ 174,589 $ 174,589 $ - Our liquidity from investments is somewhat limited since we pledge certain investments to secure public deposits and certain borrowing arrangements.At December 31, 2006, approximately 63.4% of our $184.1 million investment portfolio was pledged as collateral to others. Borrowings As with most community banks, loan volume is the driver for the remainder of our balance sheet.With strong loan demand, we continue to compete to increase deposits within our markets.As a result of our efforts, we have been able to reduce our reliance on brokered deposits to fund our loan growth.Our brokered deposits decreased 10.3% from $42.1 million at December 31, 2005 to $37.8 million at December 31, 2006.We have slightly increased our advances from the Federal Home Loan Bank of Atlanta (the “FHLB”) from $90.0 million at December 31, 2005 to $90.2 million at December 31, 2006. On October 5, 2006, PAB Bankshares Capital Trust II (“PAB Trust II”) issued $10 million of Floating Rate Capital Securities, also referred to as “trust preferred securities”.We formed PAB Trust II, a statutory business trust created under the laws of the State of Delaware, for the sole purpose of issuing the trust preferred securities and investing the proceeds in Floating Rate Junior Subordinated Debentures (the “Debentures”) issued by us.The interest rates on both the trust preferred securities and the Debentures are reset quarterly at three-month LIBOR plus 1.63% (initially 7.00%).We entered into agreements which, taken collectively, fully, irrevocably and unconditionally guarantee, on a subordinated basis, all of PAB Trust II’s obligations under the trust preferred securities.PAB Trust II’s sole asset is the Debentures issued by us.The Debentures will mature on December 31, 2036, but are callable at par at our option in whole or in part anytime on or after December 31, 2011.The proceeds from the issuance of these trust preferred securities qualify as Tier 1 capital under the risk-based capital guidelines established by the Federal Reserve. On November 28, 2001, PAB Bankshares Capital Trust I (“PAB Trust I”) issued $10 million of Floating Rate Capital Securities, also referred to as “trust preferred securities”.We formed PAB Trust I, a statutory business trust created under the laws of the State of Delaware, for the sole purpose of issuing the trust preferred securities and investing the proceeds in Floating Rate Junior Subordinated Debentures issued by us.The interest rates on both the trust preferred securities and the debentures are reset semi-annually at LIBOR plus 3.75% with a rate cap of 11.0% through December 8, 2006.We entered into agreements which, taken collectively, fully, irrevocably and unconditionally guarantee, on a subordinated basis, all of PAB Trust I’s obligations under the trust preferred securities.PAB Trust I’s sole asset is the debentures issued by us.The debentures were scheduled to mature on December 8, 2031, but were callable at par at our option in whole or in part anytime on or after December 8, 2006.We exercised our call option on the Debentures and redeemed the Debentures and the trust preferred securities on December 8, 2006. During the first quarter of 2004, the Company adopted FASB Interpretation No. 46R (Revised December 2003), Consolidation of Variable Interest Entities.This Interpretation addresses consolidation by business entities of variable interest entities and when such entities are subject to consolidation under the provisions of this Interpretation.The Company has determined that the revised provisions required deconsolidation of PAB Trust I and PAB Trust II.The interpretation did not have a material effect on the Company’s financial condition or results of operations. At December 31, 2006, we had $17.4 million in an available secured credit line with the FHLB and an additional $50.0 million in unsecured Fed Funds lines of credit available with correspondent banks. 34 Table of Contents Contractual Obligations Summarized below are our contractual obligations as of December 31, 2006. Contractual Obligations Total 1 year or less Over 1 to 3 years Over 3 to 5 years More than 5 years (Dollars in Thousands) FHLB Advances $ 90,191 $ 22 $ 11,289 $ 42,248 $ 36,632 Operating Lease Obligations 1,959 371 620 462 506 Guaranteed Preferred Beneficial Interests in Debentures 10,310 - - - 10,310 $ 102,460 $ 393 $ 11,909 $ 42,710 $ 47,448 Off-Balance-Sheet Financing Our financial statements do not reflect various commitments and contingent liabilities that arise in the normal course of business.These off-balance-sheet financial instruments include commitments to extend credit and standby letters of credit.These financial instruments are included in the financial statements when funds are distributed or the instruments become payable.We use the same credit policies in making these commitments as we do for on-balance-sheet instruments.Our exposure to credit loss in the event of nonperformance by the other party to the financial instrument for commitments to extend credit, standby letters of credit and credit card commitments is represented by the contractual amount of those instruments.
